Exhibit 10.2

EXECUTION VERSION

$1,700,000,000

364-DAY BRIDGE TERM LOAN AGREEMENT

Dated as of March 15, 2019

Among

FOX CORPORATION,

as Borrower,

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders,

and

GOLDMAN SACHS BANK USA,

as Administrative Agent, Sole Lead Arranger and Sole Bookrunner

CITIBANK, N.A.

and

DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I         DEFINITIONS AND ACCOUNTING TERMS

     2  

Section 1.01.

 

Certain Defined Terms

     2  

Section 1.02.

 

Computation of Time Periods

     23  

Section 1.03.

 

Accounting Terms

     23  

Section 1.04.

 

Terms Generally

     24  

ARTICLE II       AMOUNTS AND TERMS OF THE ADVANCES

     25  

Section 2.01.

 

The Advances

     25  

Section 2.02.

 

Making the Advances

     25  

Section 2.03.

 

[Reserved]

     26  

Section 2.04.

 

Fees

     26  

Section 2.05.

 

Termination or Reduction of the Commitments; Mandatory Prepayments and
Commitment Reductions

     27  

Section 2.06.

 

Repayment of Advances

     30  

Section 2.07.

 

Interest on Advances

     30  

Section 2.08.

 

Interest Rate Determination

     30  

Section 2.09.

 

Optional Conversion of Advances

     32  

Section 2.10.

 

Optional Prepayments of Advances

     32  

Section 2.11.

 

Increased Costs

     33  

Section 2.12.

 

Illegality

     34  

Section 2.13.

 

Payments and Computations

     34  

Section 2.14.

 

Taxes

     35  

Section 2.15.

 

Sharing of Payments, Etc

     39  

Section 2.16.

 

Evidence of Debt

     40  

Section 2.17.

 

Use of Proceeds

     40  

Section 2.18.

 

[Reserved]

     41  

Section 2.19.

 

[Reserved]

     41  

Section 2.20.

 

Defaulting Lenders

     41  

Section 2.21.

 

Replacement of Lenders

     41  

ARTICLE III     CONDITIONS TO THE EXECUTION DATE AND THE CLOSING DATE

     42  

Section 3.01.

 

Conditions Precedent to the Execution Date

     42  

Section 3.02.

 

Conditions Precedent to Closing Date

     43  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.03.

 

Determinations Under Section 3.01 and Section 3.02

     45  

ARTICLE IV      REPRESENTATIONS AND WARRANTIES

     46  

Section 4.01.

 

Representations and Warranties of the Loan Parties

     46  

ARTICLE V        COVENANTS OF THE LOAN PARTIES

     48  

Section 5.01.

 

Affirmative Covenants

     48  

Section 5.02.

 

Negative Covenants

     52  

Section 5.03.

 

Financial Covenant

     55  

ARTICLE VI      EVENTS OF DEFAULT

     56  

Section 6.01.

 

Events of Default

     56  

ARTICLE VII     [RESERVED]

     58  

ARTICLE VIII   THE ADMINISTRATIVE AGENT

     58  

ARTICLE IX      MISCELLANEOUS

     60  

Section 9.01.

 

Amendments, Etc

     60  

Section 9.02.

 

Notices, Etc

     61  

Section 9.03.

 

No Waiver; Remedies

     63  

Section 9.04.

 

Costs and Expenses

     63  

Section 9.05.

 

Right of Set-off

     65  

Section 9.06.

 

Binding Effect

     65  

Section 9.07.

 

Assignments and Participations

     66  

Section 9.08.

 

Confidentiality

     69  

Section 9.09.

 

Governing Law

     70  

Section 9.10.

 

Execution in Counterparts

     71  

Section 9.11.

 

Jurisdiction, Etc

     71  

Section 9.12.

 

[Reserved]

     71  

Section 9.13.

 

[Reserved]

     71  

Section 9.14.

 

Patriot Act

     71  

Section 9.15.

 

Release of Subsidiary Guarantors

     72  

Section 9.16.

 

Indemnification by Lenders

     72  

Section 9.17.

 

No Fiduciary Duties

     72  

Section 9.18.

 

Waiver of Jury Trial

     73  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.19.

 

Acknowledgement and Consent to Bail-In of EEA Financial  Institutions

     73  

Section 9.20.

 

Certain ERISA Matters

     73  

Section 9.21.

 

Assumption of 21CF America Obligations

     75  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedules

Schedule I – Commitments

Schedule II – Pricing Grid

Exhibits

Exhibit A - Form of Note

Exhibit B - Form of Notice of Borrowing

Exhibit C - Form of Assignment and Assumption

Exhibit D - Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

364-DAY BRIDGE TERM LOAN AGREEMENT

Dated as of March 15, 2019

Fox Corporation, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof and Goldman Sachs Bank USA, as administrative agent
(in such capacity, the “Administrative Agent”), agree as follows:

WHEREAS, Twenty-First Century Fox, Inc., a Delaware corporation (“21CF”), The
Walt Disney Company (“Disney”) and two subsidiaries of Disney have entered into
an Amended and Restated Agreement and Plan of Merger, dated as of June 20, 2018
(as amended prior to the date hereof, the “Disney Merger Agreement”), pursuant
to which Disney will acquire (the “Disney Acquisition”) all of the capital
stock, assets and liabilities of 21CF and its subsidiaries, other than the
Contribution Business (as defined below);

WHEREAS, in connection therewith, 21CF will transfer, or cause to be transferred
(the “Contribution”), to the Borrower the capital stock of certain entities
holding assets, liabilities and operations of 21CF’s news, sports and
broadcasting businesses (along with certain related miscellaneous assets and
liabilities, collectively the “Contribution Business”) and will cause 100% of
the outstanding shares of the Borrower’s common stock to be distributed to
stockholders of 21CF (the “Stock Distribution” and together with the
Contribution, the “Separation”), as detailed in the Agreed Registration
Statement (the “Separation Principles”);

WHEREAS, in order to satisfy certain estimated tax liabilities resulting from
the Separation, the Borrower will finance (a) the payment of a distribution of
up to $8.5 billion to be made (substantially contemporaneously with the
consummation of the Separation) by the Borrower to 21CF (which may take the form
of repayment of intercompany debt and/or other distributions, the “Special
Distribution”) and (b) the fees and expenses related to the Transactions (as
defined below) and general corporate purposes of the Borrower in an amount of up
to $500 million in the aggregate with a combination of the following:
(i) available cash and other liquidity sources (including under the Revolving
Credit Agreement) of the Borrower, (ii) the issuance by the Borrower of senior
unsecured debt securities (the “Debt Securities”) on January 25, 2019 in an
aggregate principal amount equal to $6.8 billion (the Net Proceeds of which
permanently reduced the “Commitments” under and as defined in the Commitment
Letter (as defined below) by $6,760,250,000 on such date), which “Commitments”
were further voluntarily reduced by $539,750,000 on January 25, 2019, such that
the “Commitments” are $1.7 billion as of the Execution Date, and (iii) the
proceeds of the Advances;

WHEREAS, the Borrower has requested that the Lenders, on the terms and
conditions set forth herein make Advances available to the Borrower on the
Closing Date in an aggregate principal amount of up to $1.7 billion;

NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.  Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“21CF” has the meaning specified in the preamble hereto.

“21CF America” means 21st Century Fox America, Inc., a Delaware corporation.

“21CF America Revolving Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of May 21, 2015, among 21CF America, 21CF, the lenders and
issuing banks from time to time party thereto, and JPMorgan Chase Bank, N.A. and
Citibank, N.A., as co-administrative agents, JPMorgan Chase Bank, N.A., as
designated agent, and the other parties party thereto.

“Act” has the meaning specified in Section 9.14.

“Adjusted Operating Income” of any Person (including, with respect to the
Borrower for any period prior to the Closing Date, the Contribution Business)
means, for any period, without duplication, Consolidated operating income, plus
Consolidated depreciation expense, plus Consolidated amortization expense, plus
amortization of cable distribution investments, plus all Cash Dividends received
by such Person other than from Subsidiaries, plus, to the extent included in
operating income, any non-cash impairments or write-offs of depreciable or
amortizable assets relating to property, plant, equipment or intangible assets
or impairments or write-offs of goodwill, plus equity-based or non-cash
compensation charges or expenses including any such charges or expenses arising
from grants of stock appreciation or similar rights, stock options, restricted
stock or other rights or retention charges (including charges or expenses in
respect of incentive plans), plus restructuring and impairment charges or
reserves and any restructuring and impairment costs (including recruiting costs,
employee severance, contract termination and management and employee transition
costs); provided, that, cash restructuring and impairment charges and cash
restructuring and impairment costs added back pursuant this definition shall not
exceed $250.0 million in an aggregate amount for any such period; provided,
further, that any non-cash charges and/or costs which become cash charges and/or
costs during any period shall also be included in the calculation of such
aggregate amount for any such period, plus extraordinary, unusual and
non-recurring non-cash losses or costs (to the extent such losses or costs were
deducted in determining Consolidated operating income in accordance with GAAP),
plus Transaction Costs and minus extraordinary, unusual and non-recurring
non-cash income or gains (to the extent such income or gains were included in
determining Consolidated operating income in accordance with GAAP), in each
case, as determined in accordance with GAAP for such period. For purposes of
calculating Adjusted Operating Income for any Rolling Period in connection with
the determination of compliance with Section 5.03, if during such Rolling Period
any member of the Reporting Group shall have made a Material Acquisition or a
Material Disposition, Adjusted Operating Income for such

 

2



--------------------------------------------------------------------------------

Rolling Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition or Material Disposition occurred on the first day of
such Rolling Period.

“Administrative Agent” has the meaning specified in the preamble hereto.

“Administrative Agent’s Account” means the account of the Administrative Agent
as the Administrative Agent shall specify to the Borrower and the Lenders from
time to time.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent from time to time.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person; provided, that any Person
that would be an Affiliate solely by reason of the fact that a director or
officer of such Person is also a director or officer of a member of the
Reporting Group shall be deemed not to be an Affiliate for purposes of this
definition. For purposes of this definition, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote 20% or
more of the Voting Stock of such Person or to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
Voting Stock, by contract or otherwise.

“Agent” means any of the Administrative Agent, the Arranger and/or the
Co-Syndication Agents and “Agents” means any two or more of the foregoing, as
the context may require.

“Agreement” means this 364-Day Bridge Term Loan Agreement, as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with Section 9.01.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, the UK
Bribery Act of 2010 and any similar laws, rules, and regulations of any member
state of the European Union applicable to the Borrower or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, the basis points (bps) per annum, which is applicable
at such time with respect to Advances, as determined by reference to the then
applicable Public Debt Rating as set forth in the Pricing Grid.

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” means, the basis points (bps) per annum, which is
applicable at such time with respect to Commitments, as determined by reference
to the then applicable Public Debt Rating as set forth in the Pricing Grid.

“Arranger” means Goldman Sachs Bank USA.

“Asset Sale” means the sale or other disposition (including the sale of equity
interests of any Subsidiary of a member of the Reporting Group or any Casualty
Event) by one or more members of the Reporting Group of assets of the Reporting
Group yielding Net Proceeds in excess of $100 million (it being agreed that
distributing, licensing, syndicating, publishing and transmitting Content and
similar arrangements in the ordinary course of business shall not constitute
Asset Sales).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

“Attributable Debt” means, at any time, in connection with any sale and
leaseback transaction, the product of (a) the net proceeds from such sale and
leaseback transaction times (b) a fraction, the numerator of which is the number
of days of the term of the lease relating to the property involved in such sale
and leaseback transaction (without regard to any options to renew or extend such
term) remaining at the date of the making of such calculation and the
denominator of which is the number of days of the term of such lease measured
from the first day of such term.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a)        the rate of interest announced publicly by Citibank, N.A. in New
York, New York, from time to time, as Citibank’s prime rate;

(b)        1⁄2 of one percent per annum above the Federal Funds Rate; or

(c)        the Eurodollar Rate for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided, that, for the avoidance of doubt, the Eurodollar Rate for any day
shall be based on the rate appearing on the

 

4



--------------------------------------------------------------------------------

applicable Bloomberg screen which displays the London interbank offered rate
administered by ICE Benchmark Administration Limited (or other commercially
available source providing such quotations as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. London time on such day;
provided, that, if such rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such employee benefit plan or plan.

“Borrower” has the meaning specified in the preamble.

“Borrower Information” has the meaning specified in Section 9.08.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capitalized Lease Obligations” has the meaning specified in clause (e) of the
definition of “Debt”.

“Cash Dividends” means, all dividends, all purchases, redemptions, retirements,
defeasances or other acquisitions of any capital stock or shares or any
warrants, rights or options to acquire such capital stock or shares, in each
case to the extent paid in cash by or on behalf of the issuer thereof, all
returns of capital to stockholders or shareholders as such and all returns in
respect of loan stock or any similar Investment, in each case to the extent paid
in cash.

“Casualty Event” means (a) any damage to, destruction of, or other casualty or
loss involving, or (b) any seizure, condemnation, confiscation or taking under
the power of eminent domain of, or any requisition of title or use of or
relating to, or any similar event in respect of, in each case, any property or
any asset of the Reporting Group.

“Change of Control” means, (a) prior to the consummation of the Separation, the
Borrower shall cease to be a wholly owned direct or indirect Subsidiary of 21CF
and (b) at any time following the consummation of the Separation, either (i) the
direct or indirect ownership, beneficially or of record, by any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than the Permitted Holders, of more
than the greater of (A) thirty-five percent (35%) of the then outstanding
capital stock, voting shares or ordinary shares having ordinary voting power to
elect a majority of the board of directors of the Borrower (irrespective of
whether at the time capital stock of any other

 

5



--------------------------------------------------------------------------------

class or classes of the Borrower shall or might have voting power upon the
occurrence of any contingency), or (B) the percentage of the then outstanding
capital stock, voting shares or ordinary shares having ordinary voting power to
elect a majority of the board of directors of the Borrower (irrespective of
whether at the time capital stock of any other class or classes of the Borrower
shall or might have voting power upon the occurrence of any contingency) owned
on such date, directly or indirectly, beneficially by the Permitted Holders or
(ii) during any period of twelve (12) consecutive months, the board of
directors, managers or other governing body of the Borrower shall not consist of
a majority of the Continuing Directors.

“Closing Date” means the date on which each of the conditions set forth in
Section 3.02 have been satisfied (or waived in accordance with Section 9.01); it
being understood and agreed that the Closing Date may be a different date than
the Effective Date (under and as defined in the Revolving Credit Agreement), but
not more than two (2) Business Days thereafter.

“Co-Syndication Agents” means Citibank, N.A. and Deutsche Bank Securities Inc.

“Commitment” means, as to any Lender, the commitment of such Lender to make an
Advance pursuant to Section 2.01, as such commitment may be reduced from time to
time pursuant to the terms hereof. The initial amount of each Lender’s
Commitment is (a) the amount set forth in the column labeled “Commitment”
opposite such Lender’s name on Schedule I hereto, or (b) if such Lender has
entered into any Assignment and Assumption, the amount set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(c), as such amount may be reduced pursuant to Section 2.05. As of
the Execution Date, the aggregate amount of the Commitments is $1.7 billion.

“Commitment Fees” has the meaning specified in Section 2.04(a).

“Commitment Letter” means that certain Commitment Letter, dated as of
December 13, 2017, by and among 21CF America, the Arranger and Goldman Sachs
Lending Partners LLC, as amended by that certain Joinder Agreement to Commitment
Letter, dated as of December 20, 2017, by and among 21CF America, the Arranger,
Goldman Sachs Lending Partners LLC, Bank of America, N.A., Citigroup Global
Markets Inc. and Deutsche Bank AG Cayman Islands Branch and by that certain
Amendment to Commitment Letter, dated as of March 23, 2018 and that certain
Second Amendment to Commitment Letter, dated as of July 11, 2018.

“Communications” has the meaning specified in Section 9.02(d)(ii).

“Compliance Certificate” means a certificate executed by the chief financial
officer or the executive vice president, finance of the Borrower delivered with
financial statements in accordance with Section 5.01(i)(ii) and (iii) (a)
stating that no Default has occurred and is continuing, (b) setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03 and (c) in the event of any change in generally accepted accounting
principles used in the preparation of the financial statements delivered with
such Compliance Certificate, and if necessary for determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Constitutive Documents” means, as to any Person, such Person’s certificate of
incorporation or registration (including, if relevant, certificates of change of
name), memorandum of association, articles of association or incorporation,
charter, by-laws, trust deed, partnership, joint venture or shareholders’
agreement or equivalent documents constituting such Person.

“Content” means all print, audio, visual and other content and information
available for publication, distribution, broadcast, transmission or any other
form of delivery for exploitation on any form of media or medium of
communication, whether now known or hereafter discovered or created.

“Content Special Purpose Vehicle” means any Special Purpose Vehicle established
for the sole purpose of financing, producing, distributing, acquiring,
marketing, licensing, syndicating, publishing, transmission or other
exploitation of Content.

“Continuing Directors” means the directors, managers or equivalent body of the
Borrower on the Execution Date and each other director, manager or equivalent
body, if, in each case, such other director’s, manager’s or equivalent body’s
election to the board of directors, managers or other governing body of the
Borrower is recommended, nominated or approved by a majority of the then
Continuing Directors.

“Contribution” has the meaning specified in the preamble.

“Contribution Business” has the meaning specified in the preamble.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person for the deferred
purchase price of property or services that would appear as a liability on the
balance sheet of such Person prepared in accordance with GAAP (other than
(i) payables incurred in the ordinary course of business, (ii) royalties, (iii)
Programming Liabilities and (iv) any purchase price or earn-out incurred in
connection with an acquisition until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP), (c) all Obligations of
such Person evidenced by notes, bonds (other than performance and similar
bonds), debentures or other similar instruments, (d) all Obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) the principal
component of the Obligations of such Person as lessee under leases that are, in
accordance with GAAP, required to be accounted as capital leases on the balance
sheet of such Person (“Capitalized Lease Obligations”; provided, that any lease
that was or would have been treated as an operating lease under GAAP as in
effect on the Execution Date that would become or be treated as a capital lease
solely as a result of a change in GAAP after the Execution Date shall always be
treated as an operating lease for all purposes and at all times under this
Agreement), (f) all Obligations, contingent or otherwise, of such Person under
banker acceptance, letter of credit, note purchase facility or other discounting

 

7



--------------------------------------------------------------------------------

arrangement or similar facilities (other than any letter of credit in support of
(i) trade payables incurred in the ordinary course of business with an
expiration date of not more than 180 days from the date of issuance thereof,
(ii) royalties, (iii) Programming Liabilities and (iv) obligations of Disney
and/or any of its Subsidiaries (other than with respect to borrowed money) that
are intended to be assumed by the Borrower and/or its Subsidiaries in connection
with the Transactions, to the extent any such letter of credit is either undrawn
or has been reimbursed), (g) all Debt of others referred to in
clauses (a) through (f) above guaranteed by such Person (each, a “Debt
Guaranty”); provided, that, for purposes of this Agreement the Debt of such
Person shall be equal to the obligations of such Person under the applicable
Debt Guaranty as and to the extent that there is a demand for payment under such
Debt Guaranty, and (h) all Debt referred to in clauses (a) through (g) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt, valued at the lesser of the amount of such Debt and the fair market value
of such property. Notwithstanding anything stated herein to the contrary, for
the purposes of this Agreement the following shall not constitute “Debt”: (A)
any Obligation owed between members of the Reporting Group, (B) any Obligation
which is payable (i) by its terms in common equity securities or (ii) at the
option of the Borrower or other member of the Reporting Group in common equity
securities; provided, that, during a Default and at the direction of the
Administrative Agent, the Borrower or member of the Reporting Group shall make
such election to pay in common equity securities and (C) preferred limited
liability membership interests (or equivalent interests) held by a third party,
the proceeds of which are used to fund Content financing.

“Debt Guaranty” has the meaning specified in clause (g) of the definition of
“Debt”.

“Debt Securities” has the meaning specified in the preamble.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, any Lender that (a) has failed to
(i) fund all or any portion of its Advances within two (2) Business Days of the
date such Advances were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written

 

8



--------------------------------------------------------------------------------

request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided, that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any debtor relief law or a Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower and each Lender.

“Disney” has the meaning specified in the preamble.

“Disney Acquisition” has the meaning specified in the preamble.

“Disney Merger Agreement” has the meaning specified in the preamble.

“Disposition” has the meaning specified in the definition of “Material
Disposition”.

“Division” has the meaning specified in Section 5.02(b).

“Dollars” and “$” each means the lawful currency of the United States.

“Dollar Equivalent” (x) with respect to Dollars, the Dollar amount thereof, and
(y) of any other currency on any date means the equivalent in Dollars of such
currency determined by using the quoted spot rate at which the Administrative
Agent’s principal office in London offers to exchange Dollars for such currency
in London at approximately 4:00 P.M. (London time) (unless otherwise indicated
by the terms of this Agreement) on such date as is required pursuant to the
terms of this Agreement.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent or in the Assignment and
Assumption pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Duration Fees” has the meaning specified in Section 2.04(b).

 

9



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial decision or legally enforceable agency interpretation, policy or
guidance relating to pollution or protection of the environment, health, safety
or natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that together with the Borrower is treated as
a single employer under Section 414(b) of the Code or is under common control
with the Borrower within the meaning of Section 4001(a)(14) of ERISA or, solely
for purposes of Section 302 of ERISA and Sections 412 and 430 of the Code, is
treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with

 

10



--------------------------------------------------------------------------------

respect to such event has been waived by the PBGC; (b) the application for a
minimum funding waiver with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA with respect to a Plan;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent or in the Assignment and
Assumption pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum appearing on
the applicable Bloomberg screen which displays the London interbank offered rate
administered by ICE Benchmark Administration Limited (or other commercially
available source providing such quotations as designated by the Administrative
Agent from time to time) as the London interbank offered rate for deposits in
U.S. dollars at approximately 11:00 A.M. (London time) two (2) Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available for the
applicable Interest Period but is available for periods that are shorter than
and longer than such Interest Period, the rate per annum that results from
interpolating on a linear basis between the rate for the longest available
period that is shorter than such Interest Period and the shortest available
period that is longer than such Interest Period with respect to such Eurodollar
Rate Advance, then the Eurodollar Rate shall be such interpolated screen rate,
by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage
for such Interest Period; provided, that, if the rate determined under clause
(a) above shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

11



--------------------------------------------------------------------------------

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two (2) Business Days before the first day of such Interest Period
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Eurodollar Successor Rate” has the meaning specified in Section 2.08.

“Eurodollar Successor Rate Conforming Changes” means, with respect to any
proposed Eurodollar Successor Rate, any conforming changes to the definition of
Applicable Margin, Interest Period, timing and frequency of determining rates
and making payments of interest and other matters as may be appropriate, in the
discretion of the Administrative Agent (in consultation with the Borrower), to
reflect the adoption of such Eurodollar Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such Eurodollar Successor
Rate exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).

“Events of Default” has the meaning specified in Section 6.01.

“Excess Guaranty Debt” means, at any time, the excess, if any, of the aggregate
Dollar Equivalent amount of all Debt Guaranties by members of the Reporting
Group of Debt of Persons which are not members of the Reporting Group (other
than any Debt Guaranties in respect of obligations of Disney and/or its
Subsidiaries (other than with respect to Debt for borrowed money) that are
intended to be assumed by the Borrower and/or its Subsidiaries in connection
with the Transactions), over $250.0 million.

“Excluded Debt” means (A) intercompany debt among members of the Reporting
Group, (B) prior to the Closing Date, borrowings under the 21CF America
Revolving Credit Agreement or any revolving facility in replacement thereof in
an amount up to $2 billion, (C) any other ordinary course borrowings under
existing working capital or overdraft facilities, (D) issuances of commercial
paper, (E) purchase money indebtedness incurred in the ordinary course of
business, (F) indebtedness with respect to capital leases incurred in the
ordinary course of business and Capitalized Lease Obligations incurred in
connection with the leasing of satellite transponders, (G) prior to the Closing
Date, Debt of 21CF America incurred to refinance, repurchase, repay, redeem or
defease 21CF America’s Debt in respect of its $700 million of 6.90% Senior Notes
due March 1, 2019 and/or $400 million of 5.65% Senior Notes due August 15, 2020,
in each case, to the extent such indebtedness is scheduled to mature within
twelve months of the date of such incurrence, (H) any Permitted Content
Financing, (I) any Negative Pickup Arrangements, (J) prior to the Closing Date,
Debt incurred under the existing revolving and term loan facilities of Yankees
Entertainment and Sports Network and any refinancing

 

12



--------------------------------------------------------------------------------

thereof, in each case, so long as the aggregate principal amount thereof does
not to exceed $2.5 billion and such Debt is non-recourse with respect to 21CF,
(K) foreign overdraft and/or term loan facilities providing financing to Star
India so long as the aggregate principal amount thereof does not exceed
$400 million, (L) to the extent constituting Debt, letter of credit obligations
as contemplated by the Separation Principles, (M) the Debt Securities,
(N) borrowings under the Revolving Credit Agreement or any revolving facility in
replacement thereof in an amount up to $1.0 billion to the extent such
borrowings are not utilized to finance the Transactions and (O) other Debt
(except any Debt incurred to finance the Transactions including any SpinCo
Financing) in an amount not to exceed (x) prior to the Closing Date,
$500.0 million in the aggregate and (y) on and after the Closing Date,
$250.0 million in the aggregate.

“Excluded Taxes” has the meaning specified in Section 2.14(a).

“Execution Date” means the date on which each of the conditions set forth in
Section 3.01 have been satisfied (or waived in accordance with Section 9.01).

“Existing Debt” has the meaning specified in Section 5.02(e)(i).

“Existing Liens” has the meaning specified in Section 5.02(a)(i).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement between the United States and any other
jurisdiction to implement Sections 1471 through 1474 of the Internal Revenue
Code (an “IGA”), and any law, regulation or other official guidance enacted in
any jurisdiction implementing Sections 1471 through 1474 of the Internal Revenue
Code or an IGA.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate, or, if such rate is not so published
for any day that is a Business Day, the quotations for such day on such
transactions received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, that, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Fee Letter” means that certain Fee Letter, dated as of December 13, 2017, by
and among 21CF America, the Arranger and Goldman Sachs Lending Partners LLC, as
amended by that certain Joinder Fee Letter, dated as of December 20, 2017, by
and among 21CF America, the Arranger, Goldman Sachs Lending Partners LLC, Bank
of America, N.A., Citigroup Global Markets Inc. and Deutsche Bank AG Cayman
Islands Branch.

“Fitch” means Fitch, Inc., or any successor to its rating agency business.

 

13



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated, organized,
constituted or amalgamated under the laws of any jurisdiction other than the
United States of America, any State thereof or the District of Columbia.

“GAAP” has the meaning specified in Section 1.03.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“IGA” has the meaning specified in the definition of “FATCA”.

“Indemnified Costs” has the meaning specified in Section 9.16(a).

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Information Memorandum” means the information memorandum dated on or around
December 2017 which, was used in connection with the syndication of the
Commitments.

“Initial Lenders” has the meaning specified in the preamble.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, or subject to clause (c) of this definition, a period
shorter than one month, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a)        the Borrower may not select any Interest Period that ends after the
Maturity Date;

(b)        Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

(c)        in the case of any such Borrowing, the Borrower shall not be entitled
to select an Interest Period having duration shorter than one month unless, by
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, each Lender notifies the Administrative Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided, that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Borrowing shall be one, two,

 

14



--------------------------------------------------------------------------------

three or six months, as specified by the Borrower in the applicable Notice of
Borrowing as the desired alternative to an Interest Period shorter than one
month;

(d)        whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e)        whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Interpolated Rate” has the meaning specified in the definition of “Eurodollar
Rate”.

“Investment” in any Person means any loans or advances to such Person, any
purchase or other acquisition of a business or assets of such Person as a going
concern or of any capital stock or shares, warrants, rights, options,
obligations or other securities of such Person, any capital contribution to such
Person or any other similar investment in such Person, including, without
limitation (but without duplication), any arrangement pursuant to which the
investor issues any Debt Guaranty or incurs any Debt of the type referred to in
clause (i) of the definition of Debt in respect of such Person, but excluding
(a) any Negative Pickup Arrangement and (b) advances made to suppliers in
respect of assets purchased or services contracted for in the ordinary course of
business, or the acquisition of receivables owing to any member of the Reporting
Group from and the making of advances to, suppliers, producers, customers and
individuals constituting the “talent” of such Person to the extent that such
advance or acquisition is made (A) in the ordinary course of business of such
Person and is consistent with the commercial practices of such Person prior to
the date hereof or (B) is consistent with commercially reasonable practices at
such time and is payable or dischargeable in accordance with customary terms.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto as a Lender pursuant to Section 9.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement intended as a security
interest, including, without limitation, the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.

“Loan Document” means this Agreement and the Notes.

“Loan Parties” means a collective reference to the Borrower and any Subsidiary
thereof that becomes a Loan Party pursuant to Section 5.01(j); as of the
Execution Date, the only Loan Party is the Borrower.

 

15



--------------------------------------------------------------------------------

“Margin Stock” has the meaning specified in Regulation U of the Federal Reserve
Board.

“Material Acquisition” means any acquisition of assets or series of related
acquisitions of assets (including by way of merger) which (a) constitutes assets
comprising that portion of the common stock or other equity interests of, or all
or a substantial part of the assets of any Person which results in such Person
becoming a Consolidated Subsidiary of the Borrower, or a business unit or
division of, any Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries (valued at the initial principal amount thereof in
the case of non-cash consideration consisting of notes or other debt securities
and valued at fair market value (as determined by the Borrower in good faith) in
the case of other non-cash consideration) in excess of $500.0 million.

“Material Adverse Change” means any material adverse change in the business,
operations, financial condition or properties of the Reporting Group (including,
for purposes of this definition, the Contribution Business) taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition or properties of the Reporting Group taken as a
whole, (b) the rights and remedies of the Administrative Agent or the Lenders,
taken as a whole, under this Agreement or (c) the ability of the Borrower to
perform its payment Obligations under this Agreement.

“Material Disposition” means any sale, lease, assignment, conveyance, transfer
or other disposition (a “Disposition”) of property or series of related
Dispositions of property which yields gross proceeds to the Borrower or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value (as determined by the Borrower in good faith) in the case of
other non-cash proceeds) in excess of $500.0 million.

“Maturity Date” means the date that is 364 days after the Closing Date;
provided, that if such date is not a Business Day, the Maturity Date shall be
the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Negative Pickup Arrangements” means arrangements entered into in the ordinary
course of business for the production and/or acquisition of some or all of the
rights to Content.

 

16



--------------------------------------------------------------------------------

“Net Proceeds” means:

(a)        with respect to any Asset Sale, the excess, if any, of (i) the cash
received in connection therewith (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) payments made to retire
any Debt that is secured by such asset or that is required to be repaid in
connection with the sale thereof (other than Advances), (B) the fees and
expenses incurred by the Reporting Group in connection therewith, (C) taxes paid
or reasonably estimated to be payable by the Reporting Group in connection with
such transaction, and (D) the amount of reserves established by the Reporting
Group in good faith and pursuant to commercially reasonable practices for
adjustment in respect of the sale price of such asset or assets in accordance
with GAAP; provided, that if the amount of such reserves exceeds the amounts
charged against such reserves, then such excess, upon the determination thereof,
shall then constitute Net Proceeds;

(b)        with respect to the borrowing, incurrence, issuance, offering or
placement of Debt, the excess, if any, of (i) cash received by the Reporting
Group in connection with such incurrence, issuance, offering or placement over
(ii) the underwriting discounts and commissions and other fees and expenses
incurred by the Reporting Group in connection with such issuance, offering or
placement; and

(c)        with respect to the issuance of equity interests, the excess of
(i) the cash received in connection with such issuance over (ii) the
underwriting discounts and commissions and other fees and expenses incurred by
the Reporting Group in connection with such issuance.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Obligation” means, with respect to any Person, any obligation of such Person of
any kind, including, without limitation, any liability of such Person on any
claim, fixed, contingent or otherwise, whether or not such claim is discharged,
stayed or otherwise affected by any proceeding of the type referred to in
Section 6.01(f). Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under this Agreement include the obligation to
pay principal, interest, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and all other amounts payable by any Loan Party under
this Agreement.

“Operating Income Leverage Ratio” has the meaning specified in Section 5.03.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a former or present connection between such recipient and the
jurisdiction imposing the Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a

 

17



--------------------------------------------------------------------------------

security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Advance or
Loan Document).

“Other Taxes” has the meaning specified in Section 2.14(b).

“Outside Date” shall mean the earlier of (a) June 13, 2020 and (b) the
termination of the Disney Merger Agreement in accordance with its terms.

“Participant” has the meaning specified in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Content Financing” means Debt and equity financing arrangements with
third parties for the financing, production, distribution, acquisition,
marketing, licensing, syndication, publishing, transmission or other
exploitation of Content by any Person in which any interest held by a member of
the Reporting Group is held through a Content Special Purpose Vehicle and as to
which no member of the Reporting Group has incurred any Debt other than through
such Content Special Purpose Vehicle.

“Permitted Holders” means (a) K. Rupert Murdoch, his wife, parent or more remote
forebear, children or more remote issue of a child, or brother or sister or
child or more remote issue of a brother or sister or any trusts established for
the benefit of one or more of the foregoing or controlled directly or indirectly
by one or more of the foregoing; or (b) any Person directly or indirectly
controlled by one or more of the members of the Murdoch family described in
clause (a) above.

“Permitted Liens” means any of the following: (a) any Lien that arises in favor
of an unpaid seller in respect of goods, plant or equipment sold and delivered
to any member of the Reporting Group in the ordinary course of its business
until payment of the purchase price for such goods or plant or equipment or any
other goods, plant or equipment previously sold and delivered by that seller
(except to the extent that such Lien secures Debt or arises otherwise than due
to deferment of payment of purchase price); (b) Liens arising by operation of
law and/or in the ordinary course of business, including Liens for Taxes that
are either (i) not yet overdue or (ii) being contested in good faith and by
appropriate proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP; (c) any Lien or pledge created or subsisting
in the ordinary course of business over documents of title, insurance policies
or sale contracts in relation to commercial goods to secure the purchase price
thereof; (d) any Lien with respect to documents of title to any asset or over
cash paid to purchase such asset, to the extent arising from the delivery
thereof to any financial institution or firm of lawyers or title company to be
held in escrow pursuant to any agreement or arrangement for the purchase or sale
of such asset; provided, that, (i) such agreement or arrangement is not in
respect of Debt described in clause (a) or (c) of the definition of Debt of any
member of the Reporting Group, (ii) such documents of title are held in escrow
only pending the satisfaction of conditions precedent to the purchase or sale of
such asset and (iii) such agreement or arrangement and the related purchase or
sale are not otherwise prohibited under this Agreement; (e) pledges or deposits
in connection

 

18



--------------------------------------------------------------------------------

with worker’s compensation, unemployment insurance and other social security
legislation, (f) Liens to secure performance bonds incurred in the ordinary
course of business; (g) any Lien with respect to any asset (including, without
limitation, securities, documents of title and source codes), to the extent
arising from the delivery of such asset to any financial institution, firm of
lawyers, title company or other entity that holds assets in escrow or custody,
to be held in escrow pursuant to any agreement or arrangement granted in the
ordinary course of business; (h) statutory Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other like Liens arising in the
ordinary course of business and with respect to amounts not yet delinquent or
being contested in good faith by appropriate proceedings, if a reserve or other
appropriate provision has been made; (i) easements, rights of way and other
encumbrances on title to real property that do not materially adversely affect
the use of such property for its present purposes, (j) any banker’s right of set
off or combination of accounts conferred in the ordinary course of banking
arrangements, (k) Liens consisting of pledges or deposits of cash or securities
made to secure the performance of bids, trade contracts (other than for borrowed
money), leases or subleases, statutory obligations, utilities, surety and appeal
bonds and other obligations of a like nature incurred in the ordinary course of
business and (l) Liens consisting of pledges or deposits of cash or securities
made to secure swaps and other derivatives entered into by the Borrower or its
Subsidiaries to hedge against risk arising in the ordinary course of business in
connection with transactions not prohibited under this Agreement (and not
entered into for speculative purposes); provided, that, in the case of clause
(a) and (c) of this definition, there is no default in the underlying obligation
secured by such encumbrance or such obligation is being contested in good faith
and by appropriate proceedings.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(d)(i).

“Preferred Stock” means, with respect to any corporation, capital stock or
shares issued by such corporation that is entitled to a preference or priority
over any other capital stock or shares issued by such corporation upon any
distribution of such corporation’s assets, whether by dividend or upon
liquidation.

“Pricing Grid” means the pricing grid set forth on Schedule II.

“Programming Liabilities” means all Obligations incurred in the ordinary course
of business to finance, produce, distribute, acquire, market, license,
syndicate, publish, transmit or otherwise exploit Content, other than any such
Obligations for Debt described in clause (a) of the definition of Debt and Debt
Guaranties of such Debt.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exception may be amended from time to time.

“Public Debt Rating” has the meaning set forth in the Pricing Grid.

 

19



--------------------------------------------------------------------------------

“Public Senior Debt” means Senior Debt of any member of the Reporting Group that
is registered pursuant to a registration statement filed with the U.S.
Securities and Exchange Commission or any comparable national or state
regulatory or governmental body in any jurisdiction of the United States or
otherwise, plus any Senior Debt that any member of the Reporting Group has
issued and provided registration rights to the holders of such privately placed
securities in connection with such issuance.

“Qualifying Committed Financing” means any committed but unfunded term loan or
similar agreement for the stated purpose of financing the Transactions which has
conditions to availability thereunder that are no more restrictive to the
borrower thereunder than the conditions precedent set forth in Section 3.01 and
Section 3.02 hereto.

“Quarterly Payment Date” means the last Business Day of each of March, June,
September and December, in each year, the first of which shall be the first such
day after the Execution Date.

“Redeemable” means, with respect to any capital stock or shares, any such
capital stock or shares that (a) the issuer has undertaken to redeem at a fixed
or determinable date or dates, whether by operation of a sinking fund or
otherwise, or upon the occurrence of a condition not solely within the control
of the issuer or (b) is redeemable at the option of the holder; provided, that
no such capital stock or shares shall be considered to be Redeemable, or to be
Debt, solely pursuant to clause (a) or (b) hereof if the issuer’s undertaking to
redeem any such capital stock or shares may be satisfied in full, at its option,
by the delivery to the holders thereof of ordinary shares of the Borrower.

“Register” has the meaning specified in Section 9.07(c).

“Reinvestment Period” means, with respect to any Net Proceeds received in
connection with any Asset Sale, the period of twelve months following the
receipt of such Net Proceeds; provided, that, in the event that, during such
twelve-month period, a member of the Reporting Group enters into a binding
commitment to reinvest any Net Proceeds, the Reinvestment Period with respect to
such Net Proceeds shall be the period of 18 months following the receipt of such
Net Proceeds.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reporting Group” means (a) prior to the Closing Date, 21CF and its Subsidiaries
and (b) on and after the Closing Date, the Borrower and its Subsidiaries.

“Required Lenders” means (a) from the Execution Date until the Closing Date,
Lenders having Commitments representing more than 50% of the sum of the
aggregate Commitments at such time (excluding for purposes of any such
calculation the Commitments of Defaulting Lenders) and (b) from the Closing Date
and thereafter, Lenders holding more than 50% of the aggregate outstanding
principal amount of Advances at such time (excluding for purposes of any such
calculation the outstanding Advances of Defaulting Lenders).

 

20



--------------------------------------------------------------------------------

“Responsible Officer” means of the following Persons: the chief financial
officer, chief executive officer, executive vice president, finance, the
treasurer, executive vice presidents, senior vice presidents, the general group
counsel or any other executive officer of the Borrower.

“Revolving Credit Agreement” means that certain revolving Credit Agreement,
dated as of March 15, 2019, by and among the Borrower, as borrower, the lenders
and issuing banks party thereto and Citibank, N.A., as administrative agent.

“Rolling Period” means, for any fiscal quarter, such fiscal quarter and the
preceding three fiscal quarters. Any reference in Section 5.03 of this Agreement
to a Rolling Period ending on any specified date shall be construed as a
reference to the Rolling Period ending closest in time to such date.

“S&P” means Standard & Poor’s Financial Services LLC, a division of S&P Global
Inc., or any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (it being understood that as of the Execution
Date, “Sanctioned Country” shall mean each of Crimea, Cuba, Iran, North Korea
and Syria).

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Senior Debt” means all Debt of the Reporting Group that does not provide by its
terms that it is subordinate in right of payment to the Obligations of the Loan
Parties under this Agreement.

“Separation” has the meaning specified in the preamble.

“Separation Principles” has the meaning specified in the preamble.

“Separation Documents” has the meaning specified in Section 3.02(c).

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvency Certificate” means a certificate from a financial officer of the
Borrower substantially in the form of Exhibit D hereto.

 

21



--------------------------------------------------------------------------------

“Solvent” means, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, (a) the fair value of the assets of the Borrower and its
subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the property of the Borrower and its subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured; and (d) the Borrower and its subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.

“Special Distribution” has the meaning specified in the preamble.

“Special Purpose Vehicle” means a Person that is, or was, established: (a) with
a separate legal identity and limited liability; (b) as a member of the
Reporting Group; and (c) for the sole purpose of a single transaction, or series
of related transactions, and that has no assets and liabilities other than those
directly acquired or incurred in connection with such transaction(s).

“Specified Default” means any Default or Event of Default arising from any of
the following:

(a)        Section 6.01(a);

(b)        Section 6.01(c) as it relates to the failure to perform the covenants
under Sections 5.02(a) (other than with respect to non-consensual Liens), (b) or
(f); or

(c)        Section 6.01(f) with respect to the Borrower.

“Specified Representations” means each of the representations set out in
Sections 4.01(a)(i) (with respect to the Borrower), (b)(i) (with respect to the
Borrower) and (b)(ii) (but only as it relates to the execution, delivery,
incurrence of Debt and performance by each Loan Party of its payment obligations
under this Agreement violating contractual restrictions contained in any
agreement with respect to Debt of any Loan Party in an outstanding principal
amount in excess of $200 million), (d) (with respect to the Borrower), (h), (i),
(j), (n) and (o).

“SpinCo Financing” means up to $9.0 billion of Debt in the form of notes, bridge
financing, term loans or otherwise, including the Debt Securities, the proceeds
of which are to be used solely to finance the Separation and the transactions
related thereto, including the Special Distribution.

“Subject Affiliate” has the meaning specified in Section 5.01(h).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
trust or estate of which (or in which) more than 50% of the issued and
outstanding capital stock, voting

 

22



--------------------------------------------------------------------------------

shares, ordinary shares or other interest having ordinary voting power to elect
a majority of the board of directors or otherwise control the policies of such
corporation, partnership, joint venture, trust or estate (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency).

“Subsidiary Guarantor” has the meaning specified in Section 5.01(j)(i).

“Subsidiary Guaranty” has the meaning specified in Section 5.01(j)(i).

“Tangible Assets” of any Person is defined as, as of any date, the amount of
total assets of such Person and its Subsidiaries on a Consolidated basis at such
date less goodwill, trade names, patents, unamortized debt discount expense and
other like intangibles, all determined in accordance with GAAP.

“Taxes” has the meaning specified in Section 2.14(a).

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any applicable Subsidiary thereof in connection with the
Transactions.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Borrower of this Agreement and the other Loan Documents and the
Borrowings hereunder, (b) the consummation of each of the Disney Acquisition,
the Separation, the Special Distribution, the issuance of the Debt Securities
and the transactions related thereto and (c) the payment of the Transaction
Costs.

“Type” has the meaning specified in the definition of “Advance”.

“United States” has the meaning specified in Section 2.14(d).

“United States person” has the meaning specified in Section 2.14(d).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.  Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

Section 1.03.  Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United

 

23



--------------------------------------------------------------------------------

States in effect from time to time (“GAAP”); provided, that, to the extent there
is any change in GAAP that is material in respect of the calculation of
compliance with the covenants set forth in Section 5.03, then upon the written
request of the Borrower or the Required Lenders, the Borrower, the
Administrative Agent and the Lenders shall enter into good faith negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
change with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such change as if such change had
not occurred (and until such amendment becomes effective, all calculations in
respect of Section 5.03 shall be made in accordance with GAAP prior to giving
effect to such change); provided, that the provisions of this Agreement shall
not give effect to such amendment until the effective date of such amendment.
Notwithstanding the foregoing, for purposes of lease accounting, GAAP shall be
construed in accordance with generally accepted accounting principles in the
United States consistent with such principles in effect as of December 31, 2018,
provided that following or in connection with the adoption of new lease
accounting principles with respect to leases that are, in accordance with GAAP
as in effect from time to time, required to be accounted as capital or financing
leases, then upon the written request of the Borrower, the Borrower, the
Administrative Agent and the Lenders shall enter into good faith negotiations in
order to amend this Agreement to allow the Borrower to satisfy its financial
statement and other reporting obligations using such new lease accounting
principles and eliminate the effect of any such change on the ability of the
Borrower to comply with any covenant contained in this Agreement.

Section 1.04.  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all governmental authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, extended, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendment and restatements, extensions, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
consolidated, replaced, interpreted, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any governmental authority, any other governmental authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references

 

24



--------------------------------------------------------------------------------

herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01.  The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances in Dollars to the Borrower on
the Closing Date in an amount not to exceed such Lender’s Commitment; provided,
that the undrawn portion thereof shall automatically be cancelled upon giving
effect to the funding of any Advances on the Closing Date. Upon the making of
any Advance by a Lender, such Lender’s Commitment will be permanently reduced by
the aggregate principal amount of such Advance. The Borrower may prepay Advances
pursuant to Section 2.05; provided, that Advances may not be reborrowed once
repaid.

Section 2.02.  Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 11:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof by telecopier. Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be in writing or by telecopier in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 1:00 P.M. (New York City time) on the date of such
Borrowing make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower at the Administrative Agent’s address referred to in
Section 9.02.

(b)        Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $25.0 million or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than fifteen (15) separate Borrowings.

(c)        Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds

 

25



--------------------------------------------------------------------------------

acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

(d)        Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Advances comprising
such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement (and any interest paid by such Lender
shall be paid to the Borrower for any period where the Borrower has made
payments under this subsection (d)).

(e)        The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

Section 2.03.  [Reserved].

Section 2.04.  Fees.

(a)        Commitment Fees. The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender (other than a Defaulting Lender for such
time as such Lender is a Defaulting Lender), non-refundable commitment fees (the
“Commitment Fees”) from the Execution Date through and including the Closing
Date or earlier termination of the Commitments, at a rate per annum equal to the
Applicable Percentage per annum on the aggregate daily amount of such Lender’s
unused Commitments during such period. Commitment Fees accrued through and
including each Quarterly Payment Date shall be payable on such Quarterly Payment
Date, commencing on the first such date to occur after the Execution Date;
provided, that all such accrued and unpaid fees shall be payable on the earlier
of (i) the Closing Date and (ii) the date on which the Commitments terminate in
their entirety or are otherwise reduced to zero.

(b)        Duration Fees. The Borrower will pay to the Administrative Agent for
the account of each Lender non-refundable duration fees (the “Duration Fees”) on
each date set forth below in an amount equal to the percentage set forth
opposite such date of the aggregate principal amount of Advances held by such
Lender on such date:

 

26



--------------------------------------------------------------------------------

 

Duration Fees

 

         

    90 days after the    

Closing Date

 

 

180 days after the

Closing Date

 

 

270 days after the

Closing Date

 

       

0.50%

 

 

0.75%

 

 

1.00%

 

 

(c)        Additional Fees. The Borrower shall pay to the Administrative Agent,
the Arranger and/or the Agents for their account (or that of their applicable
Affiliate) such fees as may be agreed between any of the Borrower and the
Administrative Agent, Arranger and/or Agents in writing including pursuant to
the Fee Letter.

Section 2.05.  Termination or Reduction of the Commitments; Mandatory
Prepayments and Commitment Reductions.

(a)        The Borrower shall have the right, upon at least three (3) Business
Days’ notice to the Administrative Agent, to terminate in whole or permanently
reduce ratably in part any unused Commitments of the Lenders; provided, that
each partial reduction shall be in the aggregate amount of $25.0 million or an
integral multiple of $5.0 million in excess thereof; provided, further, that any
such notice may state that such notice is conditioned upon the effectiveness of
other credit facilities or the consummation of a specific transaction.

(b)        Unless previously terminated, the Commitments will terminate in full
on the earlier of (i) the Closing Date (after giving effect to the making of any
Advances on the Closing Date) and (ii) the Outside Date.

(c)        Mandatory Commitment Reductions. Prior to the Closing Date, unused
outstanding Commitments shall be automatically and permanently reduced on a
Dollar-for-Dollar basis on the date of receipt by any member of the Reporting
Group of any Net Proceeds referred to in this paragraph (c) by or with an amount
equal to:

(i)      (x) 100% of the Net Proceeds received (including in an escrow account)
by such member of the Reporting Group from any sale or issuance of debt
securities or any incurrence or borrowing of any other Debt for borrowed money
(other than Excluded Debt) and (y) the aggregate amount of commitments received
in respect of any Qualifying Committed Financing upon the effectiveness of
definitive documentation for such Qualifying Committed Financing (it being
understood that following the effectiveness of such Commitment reduction and
solely to the extent of the amount thereof, there shall be no duplicative
prepayment of Advances from subsequent proceeds (up to such amount) received
from such Qualifying Committed Financing pursuant to clause (d)(i) of this
Section 2.05);

(ii)      100% of the Net Proceeds received (including in an escrow account)
from the issuance of any equity interests (including any equity-linked
securities, hybrid securities and debt securities which are convertible into
equity) by any member of the Reporting Group (other than (A) issuances pursuant
to employee stock plans or other

 

27



--------------------------------------------------------------------------------

benefit or employee incentive arrangements, (B) issuances of equity as
consideration for any acquisition or other Investment, (C) issuances of equity
interests of any Foreign Subsidiaries, (D) issuances of equity interests of
Domestic Subsidiaries yielding Net Proceeds not to exceed $500 million in the
aggregate and (E) issuances in connection with the Separation); and

(iii)      100% of the Net Proceeds received (including in an escrow account) by
such member of the Reporting Group from Asset Sales outside the ordinary course
of business (except for (A) Asset Sales between or among members of the
Reporting Group and (B) Asset Sales, the Net Proceeds of which do not exceed
$500 million in the aggregate); provided, that if no Event of Default exists and
the Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such Net Proceeds setting forth the Reporting Group’s
intention to use any portion of such Net Proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair tangible or intangible assets useful in
the business of the Reporting Group or to acquire equity interests in, or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person engaged in a business of a type that the Reporting Group would not be
prohibited, pursuant to Section 5.02(d), from conducting, in each case within
the Reinvestment Period, such portion of such Net Proceeds shall not constitute
Net Proceeds except to the extent not, within the Reinvestment Period, so used
(or with respect to a Casualty Event in each case within such period as shall be
reasonably required to repair, replace or reinstate the affected assets).

Any termination or reduction of the Commitments shall be permanent.

(d)         Mandatory Prepayments. On and after the Closing Date, outstanding
Advances shall be prepaid on a Dollar-for-Dollar basis within five (5) Business
Days of receipt by any member of the Reporting Group of any Net Proceeds
referred to in this paragraph (d) (or, in the case of clause (iv) below, within
three (3) Business Days) by or with an amount equal to:

(i)      100% of the Net Proceeds received (including in an escrow account) by
such member of the Reporting Group from any sale or issuance of debt securities
or any incurrence or borrowing of any other Debt for borrowed money (other than
Excluded Debt);

(ii)      100% of the Net Proceeds received (including in an escrow account)
from the issuance of any equity interests (including any equity-linked
securities, hybrid securities and debt securities which are convertible into
equity) by any member of the Reporting Group (other than (A) issuances pursuant
to employee stock plans or other benefit or employee incentive arrangements,
(B) issuances of equity as consideration for any acquisition or other
Investment, (C) issuances of equity interests of any Foreign Subsidiaries,
(D) issuances of equity interests of Domestic Subsidiaries yielding Net Proceeds
not to exceed $250 million in the aggregate and (E) issuances in connection with
the Separation);

 

28



--------------------------------------------------------------------------------

(iii)      100% of the Net Proceeds received (including in an escrow account) by
such member of the Reporting Group from Asset Sales outside the ordinary course
of business (except for (A) Asset Sales between or among members of the
Reporting Group and (B) Asset Sales, the Net Proceeds of which do not exceed
$250 million in the aggregate); provided, that if no Event of Default exists and
the Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such Net Proceeds setting forth the Reporting Group’s
intention to use any portion of such Net Proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair tangible or intangible assets useful in
the business of the Reporting Group or to acquire equity interests in, or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person engaged in a business of a type that the Reporting Group would not be
prohibited, pursuant to Section 5.02(d), from conducting, in each case within
the Reinvestment Period, such portion of such Net Proceeds shall not constitute
Net Proceeds except to the extent not, within the Reinvestment Period, so used
(or with respect to a Casualty Event in each case within such period as shall be
reasonably required to repair, replace or reinstate the affected assets); and

(iv)      100% of any “Cash Payment” (as defined in the Disney Merger
Agreement), if any, paid to the Borrower in accordance with Section 2.01(f) of
the Disney Merger Agreement (as in effect on June 20, 2018).

(e)         Notwithstanding anything to the contrary herein, in the event that
the Separation has not been consummated on or prior to the Business Day
following the funding of any Advances hereunder, the Borrower shall prepay 100%
of the outstanding principal amount of such Advances owing by the Borrower (it
being understood and agreed that the Borrower shall notify the Administrative
Agent by 5:00 P.M. (New York City time) on such date if the Separation has not
been consummated on or prior to such time) on such date.

(f)         The Borrower shall promptly, within three (3) Business Days (or, in
the case of (x) any Qualifying Committed Financing upon the effectiveness of
such Qualifying Committed Financing and (y) in the case of any receipt of the
“Cash Payment” within two (2) Business Days), notify the Administrative Agent
upon the receipt by the Borrower or such Subsidiary of any such Net Proceeds,
the effectiveness of any Qualifying Committed Financing or the receipt of any
“Cash Payment”, as applicable, and, in each case, the Administrative Agent will
promptly notify each Lender of its receipt of each such notice.

(g)         All mandatory prepayments and Commitment reductions will be applied
without penalty or premium (except for breakage costs and accrued interest, if
any) and will be applied pro rata among the Lenders; provided, that such
reduction of the Commitments or prepayment of Advances, as applicable, of
Lenders which are Affiliates of each other may be allocated between such
affiliated Lenders as they may otherwise determine; and provided, further, that
such Lenders shall provide the Administrative Agent with prompt notice of such
allocation. Mandatory prepayments of the Advances may not be reborrowed.

 

29



--------------------------------------------------------------------------------

Section 2.06.  Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of each Lender on the Maturity Date
the aggregate principal amount of the Advances made by such Lender and then
outstanding.

Section 2.07.  Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i)      Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time, plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on each Quarterly Payment Date during such
periods and on the date such Base Rate Advance shall be Converted or paid in
full.

(ii)      Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance, plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b)         Default Interest. Upon the occurrence and during the continuance of
an Event of Default under Section 6.01(a) or (f), the Administrative Agent may,
and upon the request of the Required Lenders shall, require the Borrower to pay
interest (“Default Interest”) on (i) the unpaid (and, in the case of an Event of
Default under 6.01(a), overdue) principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Administrative Agent.

Section 2.08.  Interest Rate Determination. (a) The Administrative Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of Section 2.07(a)(i)
or (ii).

(b)         If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Administrative Agent shall

 

30



--------------------------------------------------------------------------------

forthwith so notify the Borrower and the Lenders, whereupon (i) each Eurodollar
Rate Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance, and (ii) the obligation of
the Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall
be suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

(c)         If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Advances.

(d)         On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $25.0 million, such Advances shall
automatically Convert into Base Rate Advances.

(e)         Upon the occurrence and during the continuance of any Event of
Default and the election of the Required Lenders, (i) each Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

(f)         If the applicable Bloomberg screen (or other commercially available
source providing such quotations as designated by the Administrative Agent from
time to time) is unavailable,

(i)      the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,

(ii)      with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

(iii)      the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

Notwithstanding the foregoing or any provision of this Agreement to the
contrary, (i) if the Administrative Agent has reasonably determined that the
circumstances described in clause (f) above have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances contemplated by clause
(f) above have not arisen but the supervisor for the administrator of such rate
or a governmental authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which such rate
shall no longer be used for determining interest rates for loans, then after
such determination, the Administrative Agent and the Borrower may amend this
Agreement to replace the Eurodollar Rate with an alternate

 

31



--------------------------------------------------------------------------------

benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of the Eurodollar Rate at such time
(any such proposed rate, a “Eurodollar Successor Rate”), and may enter into an
amendment to this Agreement to reflect such Eurodollar Successor Rate and such
other Eurodollar Successor Rate Conforming Changes. Notwithstanding anything to
the contrary in this Agreement, any such amendment shall become effective at
5:00 p.m. (New York City time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent notice that such Required
Lenders do not accept such amendment. If no Eurodollar Successor Rate has been
determined and the circumstances under clause (f) above exist, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Advances shall be suspended (to the extent of any affected Eurodollar Advances
or Interest Periods). Upon receipt of such notice, the Borrower may revoke any
pending request for a Eurodollar Advance of, conversion to or continuation of
Eurodollar Advances or, failing that, will be deemed to have converted such
request into a request for a Base Rate Advance in the amount specified therein.

Section 2.09.  Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Administrative Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

Section 2.10.  Optional Prepayments of Advances. The Borrower may, upon notice
at least three (3) Business Days’ prior to the date of such prepayment, in the
case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$25.0 million or an integral multiple of $5.0 million in excess thereof and
(y) in the event of any such prepayment of a Eurodollar Rate Advance, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(d); provided, further, that any such notice may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction.

 

32



--------------------------------------------------------------------------------

Section 2.11.  Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law, rule, regulation or treaty or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances (excluding for purposes of this
Section 2.11 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.14 shall govern) or clauses (ii)-(iv) of the definition
of Excluded Taxes and (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost; provided, however, that (i) before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender and (ii) such Lender
shall, in making demand under this Section 2.11, certify that such Lender is
treating substantially all similarly situated borrowers in a manner that is
consistent with the treatment afforded the Borrower hereunder. A certificate as
to the amount of such increased cost, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

(b)        If any Lender determines that compliance with any law, rule,
regulation or treaty or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or any corporation controlling such Lender and that the amount of
such capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of such type, then,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s commitment to lend; provided, however, that before making any such
demand, each Lender shall, in making demand under this Section 2.11, certify
that such Lender is treating substantially all similarly situated borrowers in a
manner that is consistent with the treatment afforded the Borrower hereunder. A
certificate as to such amounts submitted to the Borrower and the Administrative
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.

(c)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.11, shall not constitute a waiver of such Lender’s
right to demand such compensation; provided, that, the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.11 for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the change or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation

 

33



--------------------------------------------------------------------------------

therefor; provided, further, that, if the change or circumstance giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof. Any Lender making a claim for compensation under this Section 2.11 may
be required to assign all of its rights and obligations hereunder upon a request
by the Borrower in accordance with Section 2.21.

(d)        For the avoidance of doubt, this Section 2.11 shall apply to all
requests, rules, guidelines or directives concerning capital adequacy or
liquidity issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy or liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, in each case, regardless of the
date adopted, issued, promulgated or implemented.

Section 2.12.  Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law, rule,
regulation or treaty makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for any Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance, and (b) the obligation of the Lenders
to make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist; provided, however, that before making any such demand, each Lender
agrees to use reasonable efforts (consistent with its legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. Any Lender
that is prohibited from performing its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances may be
required to assign all of its rights and obligations hereunder upon a request by
the Borrower in accordance with Section 2.21.

Section 2.13.  Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 11:00 A.M. (New York City time) on the day when due in Dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds.
The Administrative Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest, fees or commissions
ratably (other than amounts payable pursuant to Section 2.11, 2.14 or 9.04(d))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of an Assignment and Assumption and recording of the information contained
therein in the Register pursuant to Section 9.07(c), from and after the
effective date specified in such Assignment and Assumption, the Administrative
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to

 

34



--------------------------------------------------------------------------------

the Lender assignee thereunder, and the parties to such Assignment and
Assumption shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

(b)        The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due to the fullest extent
permitted by law.

(c)        All computations of interest based on the Base Rate with respect to
the “prime rate” shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of interest
based on the Eurodollar Rate or the Federal Funds Rate and of fees shall be made
by the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d)        Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.

Section 2.14.  Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Administrative Agent hereunder or under the Notes
or any other documents to be delivered hereunder shall be made, in accordance
with Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings (including back-up
withholding), assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties with respect
thereto (“Taxes”), unless otherwise required by applicable law. “Excluded Taxes”
means in the case of each Lender and the Administrative Agent (i) Taxes imposed
on or measured by its net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (A) imposed by

 

35



--------------------------------------------------------------------------------

the jurisdiction under the laws of which such Lender or the Administrative Agent
(as the case may be) is organized or has its principal office or Applicable
Lending Office or any political subdivision thereof or (B) that are Other
Connection Taxes; (ii) in the case of a Lender, any United States federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to law in effect on the date on which such Lender became a
Lender hereunder (except to the extent such Taxes were not considered Excluded
Taxes with respect to such Lender’s immediate assignor) or such Lender changes
its lending office (except to the extent such Taxes were payable to such Lender
immediately before it changed its lending office); (iii) Taxes attributable to
the recipient’s failure to comply with Section 2.14(e); and (iv) any Tax imposed
under FATCA. If the Borrower or Administrative Agent shall be required by law to
deduct or withhold any Taxes from or in respect of any sum payable hereunder or
under any Note or any other documents to be delivered hereunder to any Lender or
the Administrative Agent, (i) to the extent the Tax is not an Excluded Tax, the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or Administrative Agent, as applicable,
shall make such deductions or withholdings and (iii) the Borrower or
Administrative Agent, as applicable shall pay the full amount deducted or
withheld to the relevant taxation authority or other authority in accordance
with applicable law.

(b)        In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other similar excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under the Notes or
any other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder other than any
Taxes or other amounts imposed with respect to an assignment (“Other Taxes”).

(c)        The Borrower shall indemnify each Lender and the Administrative Agent
for and hold it harmless against the full amount of Taxes (other than Excluded
Taxes) or Other Taxes (including, without limitation, taxes of any kind imposed
or asserted by any jurisdiction on amounts payable under this Section 2.14)
imposed on or paid by such Lender or the Administrative Agent (as the case may
be) as a result of payments hereunder and any reasonable expenses arising
therefrom or with respect thereto. This indemnification shall be made within
thirty (30) days from the date such Lender or the Administrative Agent (as the
case may be) provides to the Borrower a certificate as to the amount of such
payment or liability.

(d)        Within thirty (30) days after the date of any payment of Taxes by the
Borrower to a governmental authority pursuant to this Section 2.14, the Borrower
shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the Notes or any other documents
to be delivered hereunder by or on behalf of the Borrower through an account or
branch outside the United States or by or on behalf of the Borrower by a payor
that is not a United States person, if the Borrower determines that no Taxes are
payable in respect thereof, the Borrower shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel

 

36



--------------------------------------------------------------------------------

acceptable to the Administrative Agent stating that such payment is exempt from
Taxes. For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e)        (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder or under the Notes shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, each Lender organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement in the case of each Initial Lender and on the
date of the Assignment and Assumption pursuant to which it becomes a Lender in
the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower or the Administrative Agent (but only so
long as such Lender remains lawfully able to do so), shall provide each of the
Administrative Agent and the Borrower with two original Internal Revenue Service
Forms W-8BEN, W-8BEN-E, W-8IMY or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or the Notes. Any Lender claiming the
benefits of the exemption of the portfolio interest under Section 871(h) or
881(c) of the Internal Revenue Code shall provide each of the Administrative
Agent and the Borrower, in addition to the Forms W-8BEN or W-8BEN-E provided
pursuant to the preceding sentence, a certificate, in form and substance
reasonably satisfactory to the Borrower, to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
a “10% shareholder” within the meaning of Sections 881(c)(3)(B) or 871(h)(3)(B)
of the Internal Revenue Code, or a “controlled foreign corporation” related to
the Borrower within the meaning of Section 881(c )(3)(C) of the Internal Revenue
Code. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered an Excluded
Tax unless and until such Lender provides the appropriate forms certifying that
a lesser rate applies, whereupon withholding tax at such lesser rate shall be
considered an Excluded Tax; provided, however, that, if at the date of the
Assignment and Assumption pursuant to which a Lender assignee becomes a party to
this Agreement, the Lender assignor was entitled to payments under subsection
(a) in respect of United States federal withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) United States federal withholding tax, if any,
applicable with respect to the Lender assignee on such date.

(ii)        If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those

 

37



--------------------------------------------------------------------------------

contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (ii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii)        Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Internal Revenue Code), on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
and on the date of the Assignment and Assumption pursuant to which it becomes a
Lender in the case of each other Lender, and from time to time thereafter as
reasonably requested in writing by the Borrower or the Administrative Agent (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Administrative Agent and the Borrower with two original Internal Revenue
Service Forms W-9, or any successor or other form prescribed by the Internal
Revenue Service, certifying that such Lender is exempt from United States
federal backup withholding tax.

(iv)        Each Lender agrees that if any form or certification previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f)          For any period with respect to which a Lender has failed to provide
the Borrower with the appropriate form, certificate or other document described
in Section 2.14(e) (other than if such failure is due to a change in law, or in
the interpretation or application thereof, occurring subsequent to the date on
which a form, certificate or other document originally was required to be
provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.

(g)         Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its legal and
regulatory restrictions) to change the jurisdiction of its Eurodollar Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

38



--------------------------------------------------------------------------------

(h)        Any Lender making a claim for compensation under this Section 2.14
may be required to assign all of its rights and obligations hereunder upon a
request by the Borrower in accordance with Section 2.21.

(i)        In the event a Lender is entitled, on the effective date of an
Assignment and Assumption, to the benefits of a payment pursuant to this
Section 2.14, an assignee of such Lender shall be entitled to the same benefits
of payment (in addition to any future benefits of payment that may arise with
respect to such assignee) that would have been available to such Lender had such
Lender not entered into the related Assignment and Assumption with such assignee
and then only to the extent the relevant amounts are incurred by such assignee.

(j)        If any Lender or Administrative Agent (for purposes of this paragraph
(j), an “indemnified party”) determines, in its sole discretion (such discretion
to be exercised in good faith), that it has received a refund of any Taxes as to
which it has been indemnified pursuant to this Section 2.14 (including by the
payment of additional amounts pursuant to this Section 2.14), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.14 with respect to the Taxes giving
rise to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (j) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it reasonably deems confidential) to the indemnifying party or
any other Person.

(k)        Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations hereunder or
under the Notes.

Section 2.15.  Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them; provided, that:

(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

39



--------------------------------------------------------------------------------

(ii)        the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Section 2.16.  Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Administrative Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to such Lender, or its registered assigns, in a principal amount up to
the Commitment of such Lender.

(b)        The Register maintained by the Administrative Agent pursuant to
Section 9.07(c) shall include (i) the date and amount of each Borrowing made
hereunder, the Type of Advances comprising such Borrowing and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Assignment and
Assumption delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) the amount of any sum received by the Administrative
Agent from the Borrower hereunder and each Lender’s share thereof.

(c)        Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.

Section 2.17.  Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) (a) (i) to pay on or
about the Closing Date a portion of the Special Distribution or to replenish
cash used to pay any portion of the Special Distribution and (ii) to pay fees
and expenses related to the Transactions (other than the Disney

 

40



--------------------------------------------------------------------------------

Acquisition) or to replenish cash used to pay such fees and expenses and (b) for
the general corporate purposes of the Borrower and its Subsidiaries up to
$500 million in the aggregate.

Section 2.18.  [Reserved].

Section 2.19.  [Reserved].

Section 2.20.  Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)        fees shall cease to accrue on the unfunded Commitment of such
Defaulting Lender pursuant to Section 2.04;

(b)        the Commitments and Advances of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.01); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of each Lender affected thereby;

Section 2.21.  Replacement of Lenders. If any Lender requests compensation under
Section 2.11, any Lender gives notice under Section 2.12, the Borrower is
required to pay any Taxes or additional amounts to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.14,
any Lender is a Defaulting Lender, or if, in connection with any proposed
amendment, change, waiver, discharge or termination of any of the provisions of
this Agreement or any other Loan Document as contemplated by Section 9.01, the
consent of the Required Lenders is obtained but the consent of any other Lender
whose consent is required is not obtained, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.07), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.11 or Section 2.14) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations and consent to such proposed amendment, change, waiver,
discharge or termination (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that:

(a)        the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.07;

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(d)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

41



--------------------------------------------------------------------------------

(c)         in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)         such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO THE EXECUTION DATE AND THE CLOSING DATE

Section 3.01.  Conditions Precedent to the Execution Date. The Execution Date
shall occur, and this Agreement shall become effective, on and as of the first
date on which the following conditions precedent have been satisfied (or waived
in accordance with Section 9.01):

(a)         Loan Documents. The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement and
any Notes to the extent requested by the relevant Lender at least three
(3) Business Days prior to the Execution Date signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include .pdf or facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b)         Customary Documentation. The Administrative Agent shall have
received on or before the Execution Date, each dated on or about such date:

(i)        Certified copies of (A) the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of the Borrower, certified as of a recent date by the Secretary of State
(or comparable authority) of its jurisdiction of organization or formation
including a certification that the same has not been amended since the date of
such certification, (B) the bylaws or similar governing document of the
Borrower, as then in effect and as in effect at all times from the date on which
the resolutions referred to in clause (C) below were adopted to and including
the date of such certificate and (C) the resolutions or similar authorizing
documentation of the governing body of the Borrower authorizing the Transactions
and such Person to enter into and perform its obligations under the Loan
Documents to which it is a party;

(ii)        A good standing certificate or similar certificate dated a date
reasonably close to the Execution Date from the jurisdiction of organization of
the Borrower; and

(iii)        A certificate of a Responsible Officer of the Borrower certifying
the names and true signatures of the Responsible Officers of the Borrower
authorized to execute and deliver this Agreement and the other documents to be
delivered by it hereunder.

 

42



--------------------------------------------------------------------------------

(c)        Know Your Client. The Arranger will have received at least three
(3) Business Days prior to the Execution Date all documentation and other
information regarding the Borrower required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Act, to the extent reasonably requested at least ten (10) Business
Days prior to the Execution Date.

Section 3.02.  Conditions Precedent to Closing Date. The Closing Date shall
occur and the Advances (as requested pursuant to, and in accordance with,
Section 2.02) shall be made on and as of the first date on which the following
conditions precedent have been satisfied (or waived in accordance with
Section 9.01) on or prior to the Outside Date:

(a)        Execution Date. The Execution Date shall have occurred.

(b)        Disney Merger Agreement. The Separation shall be consummated
substantially concurrently with (and in any event within one (1) Business Day,
subject to Section 2.05(e), of) the Closing Date in accordance with the Disney
Merger Agreement and the Disney Merger Agreement shall not have been amended or
modified since June 20, 2018, and no condition shall have been waived or consent
granted by 21CF or its applicable affiliates, in each case, in any respect that
is materially adverse to the Lenders with respect to the Separation without the
Arranger’s prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned); it being understood that, unless the aggregate
Anticipated Hook Stock Tax (as defined in the Disney Merger Agreement) does not
exceed $1.35 billion, 21CF shall not exercise its right to provide the notice
pursuant to Section 6.02(d)(i)(C)(y) of the Disney Merger Agreement (as in
effect on the date hereof), without the Arranger having first provided its
written consent thereto (such consent not to be unreasonably withheld, delayed
or conditioned).

(c)        Consummation of the Separation. The final terms and conditions of the
Separation (including, without limitation, all tax aspects thereof and the
management arrangements with respect to the Borrower and its subsidiaries) shall
be consistent in all material respects with the Separation Principles (it being
understood that the terms of an Agreed Registration Statement (as defined below)
shall supersede the terms and conditions of the Separation Principles to the
extent of any discrepancy between the Separation Principles and such Agreed
Registration Statement (and each reference herein to the Separation Principles
shall be deemed modified and construed accordingly)) and an Agreed Registration
Statement other than with respect to changes that are not materially adverse to
the Lenders with respect to the Separation or are otherwise approved in writing
by the Arranger (such approval not to be unreasonably withheld or delayed). Each
of (i) the material agreements and documentation (including all schedules and
exhibits thereto) relating to the Contribution (including, without limitation, a
tax-sharing agreement), (ii) the material agreements and documentation
(including schedules and exhibits thereto) relating to Special Distribution and
(iii) the material agreements and documentation (including schedules and
exhibits thereto) relating to the Stock Distribution (the material agreements
and documentation referred to in clauses (i) through (iii) of this
Section 3.02(c), collectively, the “Separation Documents”) shall be consistent
in all material respects with the Separation Principles or the Agreed
Registration Statement and otherwise reasonably acceptable to the Arranger (it
being understood that any Separation Document that is consistent with the
Separation Principles and the Agreed Registration Statement shall be considered
reasonably acceptable to the Arranger), in each case, to the extent material to
the interests of the

 

43



--------------------------------------------------------------------------------

Lenders with respect to the Separation. Each of the Contribution, the Special
Distribution and the Stock Distribution shall be consummated in all material
respects in accordance with the terms of the Separation Documents (it being
understood that the terms of an Agreed Registration Statement shall supersede
the terms and conditions of the Separation Documents previously entered into to
the extent of any discrepancy between any such Separation Document and such
Agreed Registration Statement (and each reference herein to the Separation
Documents shall be deemed modified and construed accordingly)) and the Agreed
Registration Statement, and none of the Separation Documents shall be altered,
amended or otherwise modified or supplemented and no condition therein shall be
waived and no consent shall be given thereunder (except, in each case, as set
forth in the Agreed Registration Statement), in each case, in a manner
materially adverse to the Lenders with respect to the Separation without the
prior written consent of the Arranger (such consent not to be unreasonably
withheld or delayed). For the purposes of the foregoing, an “Agreed Registration
Statement” means the registration statement on Form 10 filed by the Borrower on
January 7, 2019, as amended by Amendment No. 1 to Form 10 filed by the Borrower
on January 23, 2019 and Amendment No. 2 to Form 10 filed by the Borrower on
January 25, 2019 (in each case, including the exhibits thereto), which has been
delivered to the Arranger and which the Arranger in good faith has determined is
reasonably acceptable to the Arranger and any other registration statement (on
Form 10, Form S-1, Form S-4 or otherwise and including any exhibits thereto and
any subsequent amendment or amendments thereto) relating to the Separation to be
filed with the SEC prior to the Closing Date by 21CF, 21CF America or the
Borrower, which shall have been delivered to the Arranger and which the Arranger
shall in good faith have determined to be reasonably acceptable to the Arranger;
it being agreed that (A) the Arranger shall not unreasonably withhold, delay or
condition any such determination, (B) any terms therein which are consistent
with the Separation Principles or the unaudited financial statements with
respect to the Contribution Business provided to the Arranger prior to the date
hereof shall be deemed to be reasonably acceptable to the Arranger and (C) the
terms contained in such registration statement (and any subsequent amendment or
amendments thereto) shall otherwise be deemed to be reasonably acceptable to the
Arranger unless the terms of (x) such registration statement are materially
adverse to the interests of the Lenders with respect to the Separation or
(y) any such amendment are materially adverse to the interests of the Lenders
with respect to the Separation.

(d)        Closing Date Indebtedness. As of the Closing Date upon giving effect
to the Transactions, the Borrower and its Subsidiaries shall have no Debt other
than (i) pursuant to this Agreement and the SpinCo Financing or (ii) as
contemplated by the Separation Principles or the Agreed Registration Statement
as to any liabilities which do not constitute indebtedness for borrowed money.

(e)        Financial Statements. The Arranger shall have received (which may be
by inclusion in the Agreed Registration Statement) on or prior to the Closing
Date (i) audited “carve-out” annual combined financial statements of the
Borrower and its consolidated Subsidiaries (including the Contribution Business)
for each of the three most recent fiscal years ended at least sixty (60) days
prior to the Closing Date, (ii) unaudited “carve-out” combined financial
statements of the Borrower and its consolidated Subsidiaries (including the
Contribution Business) for any quarterly interim period (other than the fourth
fiscal quarter) ended since the most recent audited consolidated financial
statements of the Borrower (and corresponding periods of any prior year) and
more than forty (40) days prior to the Closing Date

 

44



--------------------------------------------------------------------------------

and (iii) unaudited pro forma combined financial information of the Borrower
giving effect to the Transactions as of and for such periods as are required by
Rule 3-05 and Article 11 of Regulation S-X under and only to the extent the
Borrower will be required to file such financial statements with the SEC,
regardless of the timing of such filing, and in each of clauses (i), (ii) and
(iii) prepared in conformity with Regulation S-X.

(f)         Payment of Fees and Expenses. All costs, fees, expenses (including,
without limitation, legal fees and expenses) to the extent invoiced at least two
business days prior to the Closing Date and the fees contemplated by the Fee
Letters payable to the Arranger, the Administrative Agent or the Lenders shall
have been paid on or prior to the Closing Date, in each case, to the extent
required by the Fee Letters or this Agreement to be paid on or prior to the
Closing Date.

(g)         Accuracy of Representations; No Default. At the time of and upon
giving effect to the Borrowing and application of the Advances on the Closing
Date (i) the Specified Representations shall be true and correct in all material
respects (except for representations and warranties qualified as to materiality
or material adverse effect, which shall be true and correct in all respects) on
and as of the Closing Date (except to the extent any such representation or
warranty specifically relates to an earlier date in which case such
representation and warranty shall be accurate in all material respects as of
such earlier date); and (ii) no Specified Default shall have occurred which is
continuing.

(h)         Closing Documentation. On and as of the Closing Date, the
Administrative Agent shall have received:

(i)        a certificate signed by a Responsible Officer of the Borrower,
stating that (A) there has been no change to the matters previously certified
pursuant to Section 3.01(b) (or otherwise providing updates to such
certifications) and (B) the conditions precedent contained in Sections 3.02(b),
(c), (d) and (g) have been satisfied on the Closing Date; and

(ii)        a Solvency Certificate of the Borrower executed by its chief
financial officer; and

(iii)        a favorable opinion of Simpson Thacher & Bartlett LLP, counsel for
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent.

Section 3.03.  Determinations Under Section 3.01 and Section 3.02. For purposes
of determining compliance with the conditions specified in Section 3.01 or 3.02,
as applicable, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the proposed Execution Date or Closing Date, as applicable,
specifying its objection thereto. The Administrative Agent shall promptly notify
the Lenders of the occurrence of the Execution Date or Closing Date, as
applicable.

 

45



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01.  Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as of the Execution Date (other than with respect
to Section 4.01(o)) and as of the Closing Date as follows:

(a)        Such Loan Party (i) is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (ii) is duly qualified and is in
good standing as a foreign corporation or other legal entity in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed, and (iii) has all requisite
corporate power and authority to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted, except,
in the case of clauses (ii) and (iii), to the extent that such failure would not
have a Material Adverse Effect.

(b)        The execution, delivery and performance by each Loan Party of this
Agreement and the Borrowing of Advances are within such Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
(i) contravene such Loan Party’s Constitutive Documents, (ii) violate any
material applicable law or contractual restriction binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries.

(c)        All authorizations or approvals and other actions by, and all notices
to and filings with, any governmental authority or regulatory body or any other
third party that are required to be obtained or made by the Loan Parties for
(i) the due execution, delivery, recordation, filing or performance by any Loan
Party of this Agreement, or for the consummation of the Transactions or (ii) the
exercise by the Administrative Agent or any Lender of its rights under this
Agreement have been duly obtained, taken, given or made and are in full force
and effect.

(d)        This Agreement has been duly executed and delivered by each Loan
Party party hereto. This Agreement is the legal, valid and binding obligation of
each Loan Party party hereto, enforceable against such Loan Party in accordance
with its terms.

(e)        The Consolidated combined balance sheet of the Borrower as at
June 30, 2018, and the related Consolidated combined statements of operations,
comprehensive income, cash flows and equity of the Borrower for the fiscal year
then ended, accompanied by an opinion of Ernst & Young, independent public
accountants, copies of which have been furnished to the Administrative Agent,
fairly present the Consolidated financial condition of the Borrower as at such
date and the Consolidated results of the operations of the Borrower for the
period ended on such date, all in accordance with generally accepted accounting
principles applied on a consistent basis. Except as disclosed in any filings
21CF or 21CF America, as applicable, with the Securities and Exchange Commission
prior to the date hereof, since June 30, 2018, there has been no Material
Adverse Change.

 

46



--------------------------------------------------------------------------------

(f)        Neither the Information Memorandum nor any written information
provided or communicated by any Loan Party in connection with the syndication of
the Commitments prior to the Closing Date contained when made any untrue
statement of a material fact or, when taken together with the public filings of
the Borrower, omitted to state a material fact necessary to make the statements
made therein not misleading when made; provided, that, with respect to forecasts
or projected financial information (if any), each applicable Loan Party
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time made and at the time so
furnished (it being understood that (i) such forecasts and projections are as to
future events and are not to be viewed as facts, (ii) such forecasts and
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, (iii) no assurance can be
given by such Loan Party that any particular forecasts or projections will be
realized and (iv) actual results during the period or periods covered by any
such forecasts and projections may differ significantly from the projected
results and such differences may be material). No representation or warranty of
any Loan Party contained in any of the Loan Documents or in any other document,
certificate or written statement furnished to the Administrative Agent or any of
the Lenders by any of the Loan Parties pursuant to or in connection with any of
the Loan Documents has been incorrect in any material respect when made.

(g)        Except as described in any filings by the Borrower or, prior to the
consummation of the Separation, 21CF and/or 21CF America, as applicable, with
the Securities and Exchange Commission prior to the Execution Date, there is no
action, suit, investigation known to the Borrower, litigation or proceeding
against or, to the knowledge of the Borrower, affecting any Loan Party or any of
their Subsidiaries, including any Environmental Action, pending or, to the best
knowledge of each Loan Party, threatened before any court, governmental agency
or arbitrator that would be reasonably likely to be adversely determined and if
so to have a Material Adverse Effect.

(h)        No Loan Party is engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.

(i)        Following application of the proceeds of each Advance, not more than
twenty-five (25) percent of the value of the assets (either of any Loan Party or
of the Reporting Group on a Consolidated basis) subject to the provisions of
Section 5.02(a) or subject to any restriction contained in any agreement or
instrument between any Loan Party and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 6.01(e) will be Margin Stock.

(j)        No Loan Party is an “investment company,” or “controlled” by an
“investment company,” as such terms are defined in the U.S. Investment Company
Act of 1940, as amended.

(k)      The Obligations of each Loan Party under this Agreement constitute
unconditional general obligations of such Loan Party ranking at least pari passu
with all other Senior Debt of such Loan Party, other than any Senior Debt
secured by Permitted Liens.

 

47



--------------------------------------------------------------------------------

(l)        The entry into and performance by the Borrower of its obligations
under this Agreement is for its commercial benefit and is in its commercial
interests.

(m)      The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and, to the
knowledge of the Borrower, their respective officers, employees, directors and,
solely to the extent acting in any capacity in connection with or benefiting
from the credit facility established hereby, agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) the Borrower or any Subsidiary, or (ii) to the knowledge of the Borrower,
any of their respective directors, officers, employees or agents that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

(n)        No Borrowing or use of proceeds hereunder will violate
Anti-Corruption Laws or applicable Sanctions.

(o)        As of the Closing Date, after giving effect to the consummation of
the Transactions, including the making of the Advances, and after giving effect
to the application of the proceeds thereof, the Borrower and its Subsidiaries
are, on a consolidated basis, Solvent.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

Section 5.01.  Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, each Loan Party will:

(a)        Compliance with Laws, Etc. (i) Comply, and cause each of its
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws, except to the extent that the failure to so comply would not
be reasonably likely to have a Material Adverse Effect, and (ii) maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Loan Party, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

(b)        Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent or
overdue, (i) all taxes imposed upon it or upon its property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon its property, except to
the extent that, in respect of clauses (i) and (ii), the failure to pay and
discharge such taxes and claims would not be reasonably likely to have a
Material Adverse Effect; provided, however, that neither any Loan Party nor any
of its Subsidiaries shall be required to pay or discharge any such tax or lawful
claim that is being contested in good faith and by proper proceedings and as to
which appropriate reserves are being maintained, but only so long as such
contest could not subject any Lender to (A) any criminal penalty or liability or
(B) any material civil penalty or liability for which such Lender is not
indemnified under Section 9.04.

 

48



--------------------------------------------------------------------------------

(c)        Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is
consistent with prudent business practice for the industries in which such Loan
Party or such Subsidiary operates; provided, however, that the Borrower and its
Subsidiaries may self-insure to the extent consistent with prudent business
practice.

(d)        Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (per statute and its corporate Constitutive
Documents) and franchises; provided, however, that each Loan Party may
consummate any merger or consolidation permitted under Section 5.02(c); and
provided, further, that no Loan Party shall be required to preserve any right or
franchise if the board of directors of such Loan Party shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Loan Party and that the loss thereof is not disadvantageous in any material
respect to such Loan Party.

(e)        Visitation Rights. During normal business hours (and so long as no
Event of Default has occurred and is continuing, upon ten (10) days prior notice
and only once a year), permit the Administrative Agent or any of the Lenders or
any agents or representatives thereof coordinated through the Administrative
Agent, to examine the records and books of account of, and visit during normal
business hours the properties of, such Loan Party and any of its Subsidiaries,
and to discuss the affairs, finances and accounts of such Loan Party and any of
its Subsidiaries with any of their officers or directors and (so long as
representatives of the Borrower are present) with their independent certified
public accountants. Notwithstanding anything to the contrary herein, no Loan
Party or any Subsidiary of a Loan Party will be required to disclose or permit
the examination or discussion of, any document, information or other matter
(i) that constitutes trade secrets or proprietary information, (ii) that is
subject to attorney client or similar privilege or constitutes attorney work
product or (iii) to the extent such disclosure, examination or discussion would
violate law, rule or regulation applicable to the Borrower or its Affiliates or
any obligation of confidentiality from a third party binding on the Borrower or
its Affiliates.

(f)        Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with generally accepted accounting
principles and laws applicable to such Person in effect from time to time.

(g)        Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its material properties
that are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except to the extent that the
failure to do so would not be reasonably likely to have a Material Adverse
Effect.

(h)        Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all material transactions otherwise permitted under
this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to such Loan Party or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate, other than (i) transactions between or among the Borrower and/or
between or among

 

49



--------------------------------------------------------------------------------

the members of the Reporting Group or any Persons that become a member of the
Reporting Group as a result of such transaction, (ii) Permitted Content
Financings, (iii) any arrangements with officers, directors, representatives or
other employees of the Borrower and its Subsidiaries relating specifically to
employment, (iv) loans to employees of any member of the Reporting Group,
(v) the payment of dividends, (vi) transactions entered into prior to the date
hereof or contemplated by any agreement entered into prior to the date hereof,
(vii) Investments in (x) an Affiliate in consideration for the issuance of
ordinary shares or other equity capital (other than Redeemable Preferred Stock)
and (y) in a joint venture that is an Affiliate of which the Borrower or any of
its Subsidiaries is an equity holder in consideration for the issuance of a note
or other loan instrument, (viii) the Transactions (and any agreement entered
into in furtherance of the Transactions, including, without limitation, any
cooperation agreement) and (ix) transactions with any of their Affiliates
conducted in the ordinary course of business of such Loan Party or Subsidiary
except to the extent that such transaction is in connection with (A) the
creation, incurrence, assumption or existence of any Lien or Debt, (B) any
merger or consolidation or (C) the prepayment, redemption, purchase, defeasement
or other satisfaction of any Debt; provided, however, that, notwithstanding the
foregoing, transactions entered into by any member of the Reporting Group with
any Affiliate thereof (a “Subject Affiliate”), which transactions are entered
into by other shareholders or partners of such Subject Affiliate that are not
otherwise themselves Affiliates of such member and on the same terms and for the
same consideration (taking into account their relative percentage ownership of
such Subject Affiliate) as such member of the Reporting Group shall be deemed to
have been entered into on an arm’s-length basis.

(i)          Reporting Requirements. Furnish to the Administrative Agent:

(i)        Default Notice. As soon as possible and in any event within five days
after a Responsible Officer becomes aware of a Default that is continuing on the
date of such statement, a statement of the chief financial officer, executive
vice president, finance or Group General Counsel of the Borrower setting forth
details of such Default and the action that the Reporting Group has taken and
proposes to take with respect thereto.

(ii)       Quarterly Financials. Following the consummation of the Separation,
as soon as available and in any event within forty-five (45) days after the end
of each of the first three quarters of each fiscal year, a Consolidated balance
sheet of the Borrower as of the end of such quarter and Consolidated statement
of operations, comprehensive income, cash flows and equity of the Borrower for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter, setting forth in comparative form, in the case of the
Consolidated balance sheet, the figures for the preceding fiscal year end from
the audited Consolidated balance sheet for such fiscal year and, in the case of
the statement of operations, comprehensive income, cash flows and equity, the
corresponding figures for the corresponding fiscal period in the preceding
fiscal year, all in reasonable detail consistent with the Borrower’s public
filings and duly certified (subject to year-end audit adjustments) by the chief
financial officer or executive vice president, finance of the Borrower as having
been prepared in accordance with generally accepted accounting principles,
together with a Compliance Certificate; provided, that

 

50



--------------------------------------------------------------------------------

with respect to the first three (3) such deliveries following the consummation
of the Separation, the relevant comparisons shall not be required.

(iii)        Annual Financials. Following the consummation of the Separation, as
soon as available and in any event within ninety (90) days after the end of each
fiscal year (i) a copy of the annual report for such year for the Borrower,
including therein a Consolidated balance sheet of the Borrower as of the end of
such fiscal year and Consolidated statement of operations, comprehensive income,
cash flows and equity of the Borrower for such fiscal year, in each case
accompanied by an unqualified (except to the extent any qualification stated
therein relates solely to the effect of any change in generally accepted
accounting principles applicable to the Borrower) opinion of Ernst & Young LLP
or other independent public accountants of recognized standing acceptable to the
Required Lenders, and (ii) a Compliance Certificate.

(iv)        Litigation. Promptly and in any event within ten (10) days after a
Responsible Officer becomes aware of the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (i) affecting any Loan Party or any of its Subsidiaries
that could be reasonably likely to be adversely determined and if so to have a
Material Adverse Effect or (ii) that challenge the transactions contemplated by
this Agreement (including, without limitation, the rights of any Borrower to
borrow hereunder, the use of the proceeds of any Borrowing hereunder or the
performance by any Loan Party of its Obligations hereunder) or that base any
claim against any Loan Party on such transactions.

(v)        Securities Reports. Promptly and in any event within fifteen
(15) days after the sending or filing thereof, copies of all material regular,
periodic and special reports, and all registration statements, that any member
of the Reporting Group files with the Securities and Exchange Commission or any
governmental authority that may be substituted therefor, or with any national
securities exchange.

(vi)        KYC Information. Promptly following any request therefor,
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the Act or other applicable anti-money laundering laws.

(vii)        Other Information. Such other information respecting the business,
operations, financial condition, properties or prospects of each member of the
Reporting Group as any Lender may, through the Administrative Agent, from time
to time reasonably request.

The Borrower shall be deemed to have delivered the financial statements and
other information referred to in subclauses (ii), (iii) and (v) of this
Section 5.01(i), when (A) such filings with the Securities and Exchange
Commission, financials or other information have been posted on the Internet
website of the SEC (http://www.sec.gov) or on the Borrower’s own internet
website as previously identified to the Administrative Agent and Lenders and
(B) with respect to the financial statements referred to in subclauses (ii) and
(iii) of this Section 5.01(i),

 

51



--------------------------------------------------------------------------------

the Borrower has notified the Administrative Agent by electronic mail of such
posting (it being understood that if the Borrower’s own internet website
includes an option to subscribe to a free service alerting subscribers by
electronic mail of new filings with the Securities and Exchange Commission, such
notice shall be deemed to have been provided). If the Administrative Agent or a
Lender requests such filings, financial statements or other information to be
delivered to it in hard copies, the Borrower shall furnish to the Administrative
Agent or such Lender, as applicable, such statements accordingly; provided,
that, no such request shall affect that such filings, financial statements or
other information have been deemed to have been delivered in accordance with the
terms of the immediately preceding sentence.

(j)          Subsidiary Guarantors. (i) Except in the case of a guarantee of
Public Senior Debt of a Foreign Subsidiary by a Foreign Subsidiary, promptly
cause to become a guarantor of the Obligations by execution of a guaranty in
form and substance reasonably satisfactory to the Administrative Agent (each, a
“Subsidiary Guaranty”) any Subsidiary that is required to be a guarantor of any
Public Senior Debt (a “Subsidiary Guarantor”). Upon the execution and delivery
by a Subsidiary Guarantor of a Subsidiary Guaranty, such Subsidiary Guarantor
shall be deemed to be a Loan Party hereunder, and each reference in this
Agreement to a “Loan Party” shall also mean and be a reference to such
Subsidiary Guarantor, for so long as such Subsidiary Guaranty is in effect.

(ii)        In the case of each Subsidiary Guarantor that enters into a
Subsidiary Guaranty in accordance with clause (j)(i) above, the Borrower shall
ensure that (x) before the execution of any Subsidiary Guaranty, the
Administrative Agent receives the items referred to in Sections 3.01(c)(i)
through (iii) in respect of such Subsidiary Guarantor and its Subsidiary
Guaranty, and a certificate of a Responsible Officer of the Borrower with
respect to the representations and warranties in Section 4.01; and (y) all laws
in connection with the execution, validity and enforceability of a Subsidiary
Guaranty have been complied with.

Section 5.02.  Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, no Loan Party will:

(a)          Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:

(i)        Liens existing on the date hereof (“Existing Liens”), and Liens
replacing, extending or renewing any such Existing Liens upon or in the same
property theretofore subject to such Existing Lien or the replacement, extension
or renewal (without increase in the amount or change in any direct or contingent
obligor) of the Debt secured by such Existing Lien;

(ii)       Permitted Liens;

(iii)      Liens securing Debt and other Obligations that are not otherwise
permitted to be secured pursuant to this Section 5.02(a) and Attributable Debt;
provided, that the

 

52



--------------------------------------------------------------------------------

value of the aggregate assets of the Reporting Group encumbered by all such
Liens shall not exceed 10% of the Consolidated Tangible Assets of the Reporting
Group;

(iv)        Liens on the assets of Content Special Purpose Vehicles securing
Debt incurred for the purpose of effecting Permitted Content Financings;

(v)         Liens created in favor of (x) a producer or supplier of Content or
(y) any other Person in connection with the financing of the production,
distribution, acquisition, marketing, licensing, syndication, publication,
transmission and/or other exploitation of Content, in each case above on or with
respect to distribution revenues and/or distribution rights which arise from or
are attributable to such Content;

(vi)        Liens under construction, performance and similar bonding
arrangements entered into in the ordinary course of business;

(vii)      Liens on property purchased after the date of this Agreement;
provided, that (A) any such Lien (x) is created solely for the purpose of
securing Debt incurred to finance the cost (including the cost of construction)
of the item of property subject thereto and such Lien is created prior to, at
the time of, or within 270 days after the later of, the acquisition, the
completion of construction or the commencement of the full operation of such
property, or for the purpose of securing Debt incurred to refinance any Debt
previously so secured or (y) existed on such property at the time of its
acquisition (other than Liens created in contemplation of such acquisition that
were not incurred to finance the acquisition of such property), (B) the
principal amount of Debt secured by any Lien described in clause (A)(x) above
does not exceed 100% of such cost and (C) such Lien does not extend to or cover
any other property other than such item or property and any improvements on such
item;

(viii)        in the case of a Person becoming a member of the Reporting Group
after the date of this Agreement, any Lien with respect to the assets of such
Person at the time it became a member of the Reporting Group; provided, that
such Lien is not created in contemplation of, or in connection with, such Person
becoming a member of the Reporting Group;

(ix)        Liens on accounts receivable in connection with any financing that
would not cause the Reporting Group to be in violation of Section 5.03

(x)         Liens created by Loan Parties in favor of other Loan Parties or
Liens created by members of the Reporting Group that are not Loan Parties in
favor of other members of the Reporting Group;

(xi)        Liens arising in connection with repurchase agreements, reverse
purchase agreements and other similar agreements for the purchase, sale or loan
of securities, in each case in the ordinary course of business; provided, that
no such Lien shall extend to or cover any property or assets other than the
securities subject thereto;

(xii)      Liens attaching to deposits in connection with any letter of intent,
purchase agreement or similar agreement in connection with acquisitions;

 

53



--------------------------------------------------------------------------------

(xiii)        any interest or title of a lessor or lessee under any lease (other
than capital leases) entered in the ordinary course of business and covering
only the asset so leased, to the extent that the same would constitute a Lien;
and

(xiv)        any extensions, renewals or replacements of any of the Liens
referred to in the foregoing clauses (iv), (vii) and (viii); provided, that such
extensions, renewals or replacements are limited to all or part of the property
securing the original Lien or any replacement of such property.

(b)          Mergers, Etc. Merge into or consolidate with any Person or permit
any Person to merge into it, or permit any of its Subsidiaries to do so, or,
with respect to the Borrower, enter into a statutory division pursuant to
Section 18-217 of the Delaware Limited Liability Company Act (such division, a
“Division”), except that (i) the Borrower may merge or consolidate with or into
any other Person or enter into a Division so long as (A) with respect to a
merger or consolidation, the Borrower shall be the surviving corporation or
(B) with respect to a merger, consolidation or Division, the entity into which
the Borrower is merged or consolidated (or, in the case of a Division, the
Person that, upon the consummation of such Division, holds all or any portion of
the assets, liabilities and/or obligations previously held by the Borrower
immediately prior to the consummation of such Division) immediately prior to
such merger, consolidation or Division has no material assets or liabilities and
immediately after such merger, consolidation or Division shall (x) directly or
indirectly own substantially all of the assets of the Borrower immediately
preceding such merger, consolidation or Division and (y) duly assume all of the
Borrower’s obligations hereunder in form and substance satisfactory to the
Administrative Agent and (ii) any Subsidiary may be merged or consolidated with
or into any other Subsidiary or with the Borrower or any other Person in
connection with the consummation of an acquisition or disposition permitted
under this Agreement; provided, however, that, in each case, no Default shall
have occurred and be continuing at the time of such proposed transaction or
would result therefrom.

(c)          [Reserved].

(d)          Change in Nature of Business. Change, or permit any of its
Subsidiaries to change, in any material respect the nature of the business of
the Reporting Group taken as a whole as carried on at the date hereof (except
for engaging in any business that is incidental or related thereto, or any
business or activity that is reasonably similar or complementary thereto or a
reasonable extension, development or extension thereof or ancillary thereto).

(e)          Subsidiary Debt. Permit any of its Subsidiaries (other than any
Loan Party) to create or suffer to exist, any Debt other than:

(i)        Debt existing on the Execution Date and disclosed to the Lenders
prior to the date hereof (the “Existing Debt”), and any Debt extending the
maturity of, or refunding, renewing or refinancing, in whole or in part, the
Existing Debt; provided, that the principal amount of such Existing Debt shall
not be increased above the principal amount thereof outstanding immediately
prior to such extension, refunding, renewal or refinancing (other than by an
amount equal to the premium thereon, plus other reasonable amounts paid, and
fees and expenses incurred in connection with such extension,

 

54



--------------------------------------------------------------------------------

refunding, renewal or refinancing), and the direct and contingent obligors
therefor shall not be increased, as a result of or in connection with such
extension, refunding, renewal or refinancing;

(ii)        Debt of any Person that becomes a Subsidiary after the date hereof,
and extensions, refundings, renewals and refinancings of any such Debt that do
not increase the outstanding principal amount thereof (other than by an amount
equal to the premium thereon, plus other reasonable amounts paid, fees and
expenses incurred in connection with such extension, refunding, renewal or
refinancing); provided, that such Debt exists at the time such Person becomes a
Subsidiary of such Loan Party and is not created in contemplation of or in
connection with such Person becoming a Subsidiary of such Loan Party;

(iii)      Debt secured by Liens of the type described in and to the extent
permitted by Section 5.02(a)(iv) through (ix);

(iv)      Debt in an aggregate outstanding principal amount at any time not
exceeding $500.0 million;

(v)       other Debt (whether secured or unsecured) to the extent the aggregate
principal amount of such Debt together with Debt secured by Liens permitted
under Section 5.02(a)(iii) does not exceed an amount equal to the greater of (x)
$750.0 million and (y) 10% of Consolidated Tangible Assets of the Reporting
Group;

(vi)     Debt of any Subsidiary to the Borrower or any Subsidiary thereof; and

(vii)    endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

Notwithstanding anything to the contrary set forth above, if any Debt is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 5.02(e).

(f)        Use of Proceeds. Request any Borrowing or use, or permit any of its
Subsidiaries or its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing (i) in violation of any
Anti-Corruption Laws applicable to the Borrower and its Subsidiaries, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to the Borrower and its Subsidiaries.

Section 5.03.  Financial Covenant. At any time following the consummation of the
Separation, so long as any Advance shall remain unpaid or any Lender shall have
any Commitment hereunder, the Borrower will maintain a ratio (the “Operating
Income Leverage Ratio”) determined on the last day of each fiscal quarter of the
Borrower for the Rolling Period then ended of (i) the aggregate principal
amount, without duplication, of (A) Consolidated Debt of the Borrower described
in clauses (a), (c) and (e) of the definition of Debt, plus (B) Excess Guaranty
Debt, plus (C) preference shares that constitute debt under GAAP to
(ii) Adjusted

 

55



--------------------------------------------------------------------------------

Operating Income of the Borrower for such Rolling Period of not more than 4.5 to
1.0; provided, that, at the election of the Borrower (by providing written
notice to the Administrative Agent making such an election), such maximum
Operating Income Leverage Ratio shall be increased to 5.0 to 1.0 for any period
during which any Material Acquisition is consummated and applying for the fiscal
quarter during which such Material Acquisition is consummated as well as the
immediately following three fiscal quarters thereafter; provided, further, that
(x) there shall be not more than two such elections made during the term of this
Agreement, and (y) there shall be at least one full fiscal quarter during which
the Operating Income Leverage Ratio shall not be more than 4.5 to 1.0 between
any such elections.

For purposes of calculating the aggregate principal amount of Consolidated Debt
of the Borrower on any such date, (A) there shall be excluded from such
calculation (i) any amount in respect of Permitted Content Financings and
Negative Pickup Arrangements and Capitalized Lease Obligations incurred in
connection with the leasing of satellite transponders and (ii) any obligations
under any undrawn letters of credit and any reimbursed letters of credit in each
case in support of obligations of Disney and/or any of its Subsidiaries that are
intended to be assumed by the Borrower and/or its Subsidiaries in connection
with the Transactions, other than with respect to Debt for borrowed money and
(B) the currency exchange rate used for such calculation shall be the rate used
in the annual or quarterly statement of financial position for such date;
provided, however, that, if the Borrower determines that an average exchange
rate is a more accurate reflection of the value of such currency over such
Rolling Period, the currency exchange rate used may be, at the option of the
Borrower, the currency exchange rate used for the income statements of the
Borrower for such fiscal quarter.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01.  Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)        any Loan Party shall fail to pay (i) any principal of any Advance
when the same becomes due and payable or (ii) any amount of interest on any
Advance or any other payment under this Agreement within five (5) days after the
same becomes due and payable; or

(b)        any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or

(c)        any member of the Reporting Group shall fail to perform or observe
any term, covenant or agreement contained in Sections 5.01(d), (h) or (i)(i),
Section 5.02 or Section 5.03; or

(d)        any member of the Reporting Group shall fail to perform any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for thirty
(30) days after the date on which written notice thereof shall have been given
to the Borrower by the Administrative Agent or any Lender; or

 

56



--------------------------------------------------------------------------------

(e)        any member or members of the Reporting Group shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt that is outstanding in a Dollar Equivalent principal amount equal to or
greater than $250.0 million (but excluding Debt outstanding under this
Agreement) of such member or members, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt or otherwise to cause, or to permit the holder thereof
to cause, such Debt to mature; or

(f)        any Loan Party (i) shall not pay its debts generally as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or (ii) any
proceeding shall be instituted by or against any Loan Party seeking (otherwise
than for the purpose of a solvent amalgamation or reconstruction) to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, receiver and manager, trustee, administrator, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of sixty (60) days or any of
the actions sought in such proceeding (including, without limitation, the entry
of an order for relief against, or the appointment of a receiver, receiver and
manager, trustee, administrator, custodian or other similar official for, it or
any substantial part of its property) shall occur; or (iii) any Loan Party shall
take any corporate action to authorize or any shareholder resolution shall be
taken to effect any of the actions set forth above in this subsection (f); or
(iv) any event analogous to or having a substantially similar effect to any of
the events specified in this subsection (f), other than any solvent
reorganization, shall occur under the laws of any applicable jurisdiction with
respect to any Loan Party; or

(g)        any judgments or orders shall be rendered against any member or
members of the Reporting Group for the payment of money in a Dollar Equivalent
amount in excess of $250.0 million in the aggregate and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of sixty (60) consecutive days during
which a stay of enforcement of any such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party and a financially sound and reputable insurer
covering full payment of such unsatisfied amount and (B) such insurer has been
notified, and has not disputed the claim made for payment, of the amount of such
judgment or order; or

 

57



--------------------------------------------------------------------------------

(h)        this Agreement shall for any reason cease to be valid and binding on
or enforceable against any Loan Party in any material respect, or any such Loan
Party shall so state in writing; or

(i)        a Change of Control shall occur; or

(j)        any Loan Party or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur, liability that would be reasonably likely to have
a Material Adverse Effect as a result of one or more of the following: (i) the
occurrence of any ERISA Event; (ii) the partial or complete withdrawal of any
Loan Party or any of its ERISA Affiliates from a Multiemployer Plan; or
(iii) the receipt by the Borrower or any ERISA Affiliate of a determination that
a Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA)
or terminated (within the meaning of Section 4041A of ERISA);

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Bankruptcy Law, (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

ARTICLE VII

[RESERVED]

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from,

 

58



--------------------------------------------------------------------------------

lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.01), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.01) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

59



--------------------------------------------------------------------------------

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
With effect from the date of the Administrative Agent’s resignation (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Advances hereunder. Each
Lender shall, independently and without reliance upon the Administrative Agent,
any Arranger or any other Lender and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrower and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

Each Lender hereby acknowledges that none of the Agents (other than the
Administrative Agent) has any liability hereunder other than in its capacity as
a Lender.

ARTICLE IX

MISCELLANEOUS

Section 9.01.  Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any

 

60



--------------------------------------------------------------------------------

event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed (a) by all the Lenders, waive any of the conditions specified in
Section 3.01; and (b) by each Lender directly affected thereby do any of the
following: (i) increase or extend the Maturity Date for the Commitments of such
Lender, (ii) reduce the principal of, or rate of interest on, the Advances or
any fees or other amounts payable hereunder (it being understood that only the
consent of the Required Lenders shall be necessary to amend the definition of
Default Interest or to waive any obligation of the Borrower to pay Default
Interest or interests or fees as set forth in Section 2.07(b)), (iii) postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees or other amounts payable hereunder or (iv) amend or modify the
provisions of this Section 9.01 or the definition of the term “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; and provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Note. Notwithstanding the foregoing, the Administrative Agent
and the Borrower may amend any Loan Document to correct any errors, mistakes,
omissions, defects or inconsistencies, or to effect administrative changes that
are not adverse to any Lender, and such amendment shall become effective without
any further consent of any other party to such Loan Document other than the
Administrative Agent and the Borrower.

Section 9.02.  Notices, Etc. (a) Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

(i)       if to the Borrower at 1211 Avenue of the Americas, New York, New York
10036, Attention of Clement Smadja (Facsimile No. (212) 852-7033, Email:
csmadja@21cf.com);

(ii)      if to the Administrative Agent, to Goldman Sachs Bank USA at 200 West
Street, New York, New York 10282, Attention: SBD Operations (Facsimile No. (212)
428-9270, Email: gs-sbdagency-borrowernotices@ny.email.gs.com);

(iii)     if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

61



--------------------------------------------------------------------------------

(b)        Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that, approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)        Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d)        Platform.

(i)          Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

(ii)          The Platform is provided “as is” and “as available.” The
Administrative Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Administrative Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the
“Administrative Agent Parties”) have any liability to the Borrower or any other
Loan Party, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or

 

62



--------------------------------------------------------------------------------

the transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section 9.02, including through the Platform.

Section 9.03.  No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 9.04.  Costs and Expenses. (a) The Borrower agrees to pay within thirty
(30) days after its receipt of a written request therefor, which request shall
provide in reasonable detail the basis for the claim therefor, all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable and documented out-of-pocket fees and expenses of one
primary counsel for the Administrative Agent and the Arrangers with respect
thereto and with respect to advising the Administrative Agent and the Arrangers
as to their rights and responsibilities under this Agreement. The Borrower
further agrees to pay within thirty (30) days after its receipt of a written
request therefor, which request shall provide in reasonable detail the basis for
the claim therefor, all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent and the Lenders, if any (including, without
limitation, reasonable and documented out-of-pocket fees and expenses of one
primary counsel), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable and documented out-of-pocket fees and expenses of one primary counsel
for the Administrative Agent and the Lenders in connection with the enforcement
of rights under this Section 9.04(a), and, if reasonably necessary, one
regulatory counsel and one local counsel in each relevant jurisdiction for the
Administrative Agent and the Lenders taken as a whole, and, solely in the case
of a conflict of interest, as reasonably determined by the Administrative Agent
or applicable Lenders (based upon the advice of counsel to the Administrative
Agent or such Lenders), as the case may be, one additional counsel for the
affected parties taken as a whole.

(b)        The Borrower agrees to indemnify and hold harmless the Administrative
Agent, the Arrangers and each Lender and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable and
documented out-of-pocket fees and expenses of one primary counsel and, if
reasonably necessary, one regulatory counsel and one local counsel in each
relevant jurisdiction for the Indemnified Parties taken as a whole, and, solely
in the case of a conflict of interest, as reasonably determined by the affected
Indemnified Party (based upon the advice of counsel to such Indemnified Party),
one additional counsel for the affected parties taken as a whole) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any

 

63



--------------------------------------------------------------------------------

investigation, litigation or proceeding or preparation of a defense in
connection therewith and including any of the foregoing relating to the actual
or alleged presence of Hazardous Materials on any property of the Borrower or
any of its Subsidiaries) this Agreement, the other Loan Documents, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances, except to the extent that such claim, damage, loss, liability
or expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from (x) the bad faith, gross negligence or
willful misconduct of such Indemnified Party or any of its controlling or
controlled Affiliates, directors, officers or employees, (y) a material breach
by such Indemnified Party or any of its controlling or controlled Affiliates,
directors, officers or employees of its obligations under the Loan Documents or
(z) a claim, litigation, investigation or proceeding by one Indemnified Party
against another Indemnified Party and not resulting from an act or omission of
the Borrower, any other Loan Party or any of their Affiliates (other than any
such claim, litigation, investigation or proceeding brought against an Agent
solely in its capacity as such or in fulfillment of its role as such). Promptly
after receipt by an Indemnified Party of notice of the commencement of any
action or proceeding involving a claim referred to in this subsection (b) above,
such Indemnified Party shall, if a claim in respect thereof is to be made
against Borrower under this subsection (b), promptly give notice to Borrower of
the commencement of such action or proceeding; provided, however, that the
failure of such Indemnified Party to give notice provided in this subsection
(b) shall not (i) relieve Borrower of its Obligations under this subsection (b),
unless and to the extent that such failure results in the forfeiture of rights
or defenses and Borrower incurs an increased Obligation to such Indemnified
Party under this subsection (b) on account of such failure, and (ii) in any
event relieve Borrower from any liability with respect to such Indemnified Party
which Borrower may have otherwise on account of this Agreement. The Borrower
shall not be liable for any settlement of any action or claim effected without
the Borrower’s consent (which consent shall not be unreasonably withheld), and
the Borrower shall not settle or compromise any action or claim affecting any
Indemnified Party without such Indemnified Party’s prior written consent (which
shall not be unreasonably withheld) if the settlement or compromise involves any
performance by, or adverse admission of, such Indemnified Party. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Administrative Agent, any
Arranger, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to this Agreement, the other
Loan Documents, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Advances. This Section 9.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

(c)        Upon any payment of any indemnified amount by Borrower to any
Indemnified Party, Borrower shall be subrogated to all rights of such
Indemnified Party to seek reimbursement from any other Person in connection with
such indemnified amount.

 

64



--------------------------------------------------------------------------------

(d)        If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(c), 2.10 or 2.12, acceleration of the
maturity of the Notes pursuant to Section 6.01 or for any other reason, or by an
Eligible Assignee to a Lender other than on the last day of the Interest Period
for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 9.07(a), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

(e)        Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

Section 9.05.  Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of any Loan Party against any and all of the obligations of such Loan Party now
or hereafter existing under this Agreement and the Note held by such Lender, and
to make any such currency exchange as may be necessary to effect such
application, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application; provided, that, the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

Section 9.06.  Binding Effect. This Agreement shall become effective upon the
satisfaction (or waiver in accordance with Section 9.01) of the conditions set
forth in Section 3.01 and, thereafter, shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assigns, except that no Loan Party shall have the
right to assign its rights or Obligations hereunder or any interest herein
without the prior written consent of all of the Lenders (and any other attempted
assignment or transfer by any Loan Party shall be null and void).

 

65



--------------------------------------------------------------------------------

Section 9.07.  Assignments and Participations.

(a)        Successors and Assigns Generally. No Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 9.07(b), (ii) by way of participation
in accordance with the provisions of Section 9.07(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 9.07(f) (and any other attempted assignment or transfer by any Lender
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 9.07 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)        Assignments by Lenders. Any Lender may, and shall as provided in
Section 2.21, at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Advances at the time owing to it); provided, that any
such assignment shall be subject to the following conditions:

(i)            Minimum Amounts.

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or in
the case of an assignment to a Lender, no minimum amount need be assigned; and

(B)          in any case not described in Section 9.07(b)(i)(A), the aggregate
amount of the applicable Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $10.0 million, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents.

(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned.

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by Section 9.07(b)(i)(B) and, in
addition:

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default under
Section 6.01(a) or (f) has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender or an Affiliate of a Lender;

 

66



--------------------------------------------------------------------------------

provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or an Affiliate of such Lender with respect to such
Lender.

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)          No Assignment to Certain Persons. No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural Person.

(vii)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 9.07, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the

 

67



--------------------------------------------------------------------------------

interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11 and 9.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 9.07.

(c)        Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided, that,
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.16 with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver of any provision of this
Agreement or any Note, or any consent to any departure by any Loan Party
therefrom, to the extent that such amendment, waiver or consent otherwise
requires such Lender’s affirmative consent pursuant to the provisions of
Section 9.01 and then only to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation. The Borrower agrees

 

68



--------------------------------------------------------------------------------

that each Participant shall be entitled to the benefits of Sections 2.11,
9.04(d) and 2.14 (subject to the requirements and limitations therein, including
the requirements under Section 2.14 (it being understood that the documentation
required under Section 2.14 shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.07; provided, that such
Participant (A) agrees to be subject to the provisions of Sections 2.11, 2.14
and 2.21 as if it were an assignee under paragraph (b) of this Section 9.07; and
(B) shall not be entitled to receive any greater payment under Sections 2.11 or
2.14, with respect to any participation, than its participating Lender would
have been entitled to receive. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.21 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender; provided,
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided,
that, no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations, or is necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA or other
applicable law. The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(e)        Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Loan Parties furnished to such Lender by or on behalf of the
Loan Parties; provided, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree for the benefit of
the Loan Parties to preserve the confidentiality of any Borrower Information
relating to the Loan Parties received by it from such Lender.

(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.08.  Confidentiality. Neither the Administrative Agent nor any Lender
may disclose to any Person any confidential, proprietary or non-public
information of the Loan Parties furnished to the Administrative Agent or the
Lenders by any Loan Party (such

 

69



--------------------------------------------------------------------------------

information being referred to collectively herein as the “Borrower
Information”), except that each of the Administrative Agent and each of the
Lenders may disclose Borrower Information (a) to its and its affiliates’
employees, officers, directors, partners, counsel, auditors, representatives,
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such Borrower
Information and instructed to keep such Borrower Information confidential on
terms at least as restrictive as provided herein); (b) to the extent requested
by any regulatory authority or self-regulatory body; (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 9.08, to
any assignee or participant or prospective assignee or participant or to any
credit insurance provider, direct, indirect, actual or prospective counterparty
(and its advisor) to any swap, derivative or securitization transaction related
to the obligations under this Agreement; (g) to the extent such Borrower
Information (i) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 9.08
by the Administrative Agent or such Lender, or (ii) is or becomes available to
the Administrative Agent or such Lender on a non-confidential basis from a
source other than the Loan Parties; provided, that, such source is not known to
the Administrative Agent or Lender, as applicable, to be subject to any
confidentiality obligation to any Loan Party; (h) any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any information
relating to Loan Parties and their Subsidiaries received by it from the
Administrative Agent or any such Lender); (i) to the CUSIP Service Bureau or any
similar organization and (j) with the consent of any Loan Party; provided, that,
prior to any disclosure pursuant to clause (b) or (c) above, the disclosing
party agrees that it will notify the non-disclosing party as soon as practical
in the event of any such request for a disclosure (other than at the request of
a banking regulatory authority), unless such notification shall be prohibited by
applicable law or legal process. The Administrative Agent and the Lenders agree
that monetary damages would not be a sufficient remedy for breach of this
Section 9.08, and that in addition to all other remedies available at law or in
equity, the Loan Parties shall be entitled to seek equitable relief, including
injunction and specific performance, without proof of actual damages.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Borrower Information may include material non-public information concerning the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information, (c) it will
handle such material non-public information in accordance with applicable laws,
including United States federal and state securities laws and (d)that some or
all of the Borrower Information is or may be price-sensitive information and
that the use of such information may be regulated or prohibited by applicable
legislation including any securities laws relating to insider dealing and market
abuse, and accordingly, each of the Administrative Agent and the Lenders shall
not use any information for any unlawful purpose

Section 9.09.  Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

70



--------------------------------------------------------------------------------

Section 9.10.  Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.11.  Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any Agent, any Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each Loan Party hereby agrees that
service of process in any such action or proceeding brought in any such New York
State court or in such federal court may be made upon the Borrower at its
address set forth in Section 9.02 and each other Loan Party hereby irrevocably
appoints the Borrower its authorized agent to accept such service of process,
and agrees that the failure of the Borrower to give any notice of any such
service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. Each Loan Party
hereby further irrevocably consents, subject to applicable law, to the service
of process in any action or proceeding in such courts by the mailing thereof by
any parties hereto by registered or certified mail, postage prepaid, to the
Borrower at its address specified pursuant to Section 9.02. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(b)        Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 9.12.  [Reserved].

Section 9.13.  [Reserved].

Section 9.14.  Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Act.

 

71



--------------------------------------------------------------------------------

Section 9.15.  Release of Subsidiary Guarantors. So long as no Event of Default
has occurred and is continuing, a Subsidiary Guarantor shall be released from
its Obligations under its Subsidiary Guaranty and such Subsidiary Guaranty shall
be terminated automatically, without any further action on the part of the
Lenders, immediately prior to the release of such Subsidiary Guarantor as a
guarantor of all Public Senior Debt of which such Subsidiary Guarantor is, or
required to be, a guarantor; provided, that, if at any time and for any reason
such Subsidiary Guarantor is deemed to be or otherwise becomes reinstated as a
guarantor under any Public Senior Debt, such Subsidiary shall automatically be
reinstated as a Subsidiary Guarantor under its Subsidiary Guaranty without any
further action on the part of such Subsidiary Guarantor or the Lenders.

Section 9.16.  Indemnification by Lenders. (a) Each Lender severally agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), from and against
such Lender’s pro rata share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any action taken or omitted by the Administrative Agent
under this Agreement (collectively, the “Indemnified Costs”); provided, that
(i) no Lender shall be liable for any portion of the Indemnified Costs resulting
from the Administrative Agent’s gross negligence or willful misconduct and
(ii) the Indemnified Costs were incurred by or asserted against the
Administrative Agent in its capacity as such. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its pro rata share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 9.16 applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.

(b)        [Reserved].

(c)        The failure of any Lender to reimburse the Administrative Agent
promptly upon demand for its pro rata share of any amount required to be paid by
the Lenders to the Administrative Agent as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse the Administrative Agent
for its pro rata share of such amount, but no Lender shall be responsible for
the failure of any other Lender to reimburse the Administrative Agent for such
other Lender’s pro rata share of such amount. Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 9.16 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.

Section 9.17.  No Fiduciary Duties.

 

72



--------------------------------------------------------------------------------

(a)        Each Loan Party agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
such Loan Party and its Affiliates, on the one hand, and the Agents, the Lenders
and their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agents, the Lenders and or respective Affiliates and no
such duty will be deemed to have arisen in connection with any such transactions
or communications. The Agents, each Lender and their Affiliates may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates.

(b)        Each Loan Party and each Lender acknowledges that Goldman, Sachs &
Co. and Deutsche Bank Securities Inc. have been retained by the Borrower (or one
of its affiliates) as sell-side financial advisors (in such capacity, each a
“Financial Advisor”) in connection with the Transactions. Each Loan Party and
each Lender agrees to such retention, and further agrees not to assert any claim
such Person might allege based on any actual or potential conflicts of interest
that might be asserted to arise or result from, on the one hand, the engagement
of each Financial Advisor and, on the other hand, such Financial Advisor’s or
such Financial Advisor’s respective Affiliates’ relationships (if any) with such
Loan Party and such Lender as described and referred to herein. Each Lender
acknowledges (i) the retention of each such Financial Advisor and (ii) that such
relationship does not create any fiduciary duties or fiduciary responsibilities
to such Lender on the part of the Arrangers, any Financial Advisor or their
respective affiliates.

Section 9.18.  Waiver of Jury Trial. Each of the Borrower, the Administrative
Agent and the Lenders hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Administrative Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

Section 9.19.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

73



--------------------------------------------------------------------------------

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.20.  Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Loan Party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not to or for the benefit of the Borrower, that at
least one of the following is and will be true:

(i)        such Lender is not using “plan assets” (within the meaning of 21
C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Advances,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances and this Agreement, and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith,

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances and this Agreement satisfies
the requirements of subsections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances and this
Agreement, or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)          In addition, unless either (i) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (ii) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not to or for the benefit of the
Borrower or any other Loan Party, that the Administrative Agent

 

74



--------------------------------------------------------------------------------

is not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

Section 9.21.  Assumption of 21CF America Obligations. The Borrower hereby
assumes and agrees to perform all of the obligations of 21CF America under the
Commitment Letter and Fee Letter, in each case, from and after the Closing Date
and in accordance with, and pursuant to, the terms of the Commitment Letter. The
parties hereto hereby agree that 21CF America shall be a third party beneficiary
of this Section 9.21.

[Signature Pages Follow]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized,
as of the date first above written.

 

FOX CORPORATION,

as the Borrower

By    

/s/ Steven Tomsic                                

  Name: Steven Tomsic   Title:   Chief Financial Officer

 

Signature Page to 364-Day Bridge Term Loan Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as the Administrative Agent and as Initial Lender By  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title: Authorized Signatory

 

Signature Page to 364-Day Bridge Term Loan Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Initial Lender By    

/s/ Michael Vondriska

  Name: Michael Vondriska   Title:   Vice President

 

Signature Page to 364-Day Bridge Term Loan Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS

BRANCH, as Initial Lender

By  

/s/ Ming K. Chu

  Name:  Ming K. Chu   Title:    Director By  

/s/ Virginia Cosenza

  Name:  Virginia Cosenza   Title:    Vice President

 

Signature Page to 364-Day Bridge Term Loan Agreement